Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 24, 2005

 

by and among

 

CORPORATE OFFICE PROPERTIES, L.P.,

 

as Borrower

 

CORPORATE OFFICE PROPERTIES TRUST,

 

as Parent,

 

WACHOVIA CAPITAL MARKETS, LLC

and

KEYBANK NATIONAL ASSOCIATION,

 

as Co-Arrangers,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

KEYBANC CAPITAL MARKETS,

 

as Syndication Agent,

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

BANK OF AMERICA, N.A.,

 

as Tri-Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

 

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I.  Definitions

 

 

 

 

 

Section 1.1.  Definitions

 

 

Section 1.2.  General; References to Times
[a05-11576_1ex10d1.htm#Section1_2_074840]

 

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries
[a05-11576_1ex10d1.htm#Section1_3_074922]

 

 

 

 

Article II.  Credit Facility [a05-11576_1ex10d1.htm#Articleii_074950]

 

 

 

 

 

Section 2.1.  Revolving Loans [a05-11576_1ex10d1.htm#Section2_1_074954]

 

 

Section 2.2.  Swingline Loans [a05-11576_1ex10d1.htm#Section2_2_075015]

 

 

Section 2.3.  Letters of Credit [a05-11576_1ex10d1.htm#Section2_3_075116]

 

 

Section 2.4.  Rates and Payment of Interest on Loans
[a05-11576_1ex10d1.htm#Section2_4_075259]

 

 

Section 2.5.  Number of Interest Periods
[a05-11576_1ex10d1.htm#Section2_5_075337]

 

 

Section 2.6.  Repayment of Loans [a05-11576_1ex10d1.htm#Section2_6_075340]

 

 

Section 2.7.  Prepayments [a05-11576_1ex10d1.htm#Section2_7_075343]

 

 

Section 2.8.  Continuation [a05-11576_1ex10d1.htm#Section2_8_075412]

 

 

Section 2.9.  Conversion [a05-11576_1ex10d1.htm#Section2_9_075415]

 

 

Section 2.10.  Notes [a05-11576_1ex10d1.htm#Section2_10_075428]

 

 

Section 2.11.  Voluntary Reductions of the Commitment
[a05-11576_1ex10d1.htm#Section2_11_075559]

 

 

Section 2.12.  Extension of Termination Date
[a05-11576_1ex10d1.htm#Section2_12_075627]

 

 

Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Termination
Date [a05-11576_1ex10d1.htm#Section2_13_075630]

 

 

Section 2.14.  Amount Limitations [a05-11576_1ex10d1.htm#Section2_14_075636]

 

 

Section 2.15.  Increase of Commitments
[a05-11576_1ex10d1.htm#Section2_15_075633]

 

 

 

 

Article III.  Payments, Fees and Other General Provisions
[a05-11576_1ex10d1.htm#Articleiii_075701]

 

 

 

 

 

Section 3.1.  Payments [a05-11576_1ex10d1.htm#Section3_1_075712]

 

 

Section 3.2.  Pro Rata Treatment [a05-11576_1ex10d1.htm#Section3_2_075731]

 

 

Section 3.3.  Sharing of Payments, Etc.
[a05-11576_1ex10d1.htm#Section3_3_075738]

 

 

Section 3.4.  Several Obligations [a05-11576_1ex10d1.htm#Section3_4_075833]

 

 

Section 3.5.  Minimum Amounts [a05-11576_1ex10d1.htm#Section3_5_075835]

 

 

Section 3.6.  Fees [a05-11576_1ex10d1.htm#Section3_6_075840]

 

 

Section 3.7.  Computations [a05-11576_1ex10d1.htm#Section3_7_080025]

 

 

Section 3.8.  Usury [a05-11576_1ex10d1.htm#Section3_8_080041]

 

 

Section 3.9.  Agreement Regarding Interest and Charges
[a05-11576_1ex10d1.htm#Section3_9_080043]

 

 

Section 3.10.  Statements of Account [a05-11576_1ex10d1.htm#Section3_10_080047]

 

 

Section 3.11.  Defaulting Lenders [a05-11576_1ex10d1.htm#Section3_11_080050]

 

 

Section 3.12.  Taxes [a05-11576_1ex10d1.htm#Section3_12_080137]

 

 

 

 

Article IV.  Borrowing Base Properties [a05-11576_1ex10d1.htm#Articleiv_080203]

 

 

 

 

 

Section 4.1.  Eligibility of Properties
[a05-11576_1ex10d1.htm#Section4_1_080211]

 

 

Section 4.2.  Release of Properties [a05-11576_1ex10d1.htm#Section4_2_080252]

 

 

--------------------------------------------------------------------------------


 

 

Section 4.3.  Frequency of Calculations of Borrowing Base
[a05-11576_1ex10d1.htm#Section4_3_080301]

 

 

 

 

Article V.  Yield Protection, Etc. [a05-11576_1ex10d1.htm#Articlev_080305]

 

 

 

 

 

Section 5.1.  Additional Costs; Capital Adequacy
[a05-11576_1ex10d1.htm#Section5_1_080307]

 

 

Section 5.2.  Suspension of LIBOR Loans
[a05-11576_1ex10d1.htm#Section5_2_080321]

 

 

Section 5.3.  Illegality [a05-11576_1ex10d1.htm#Section5_3_080335]

 

 

Section 5.4.  Compensation [a05-11576_1ex10d1.htm#Section5_4_080338]

 

 

Section 5.5.  Treatment of Affected Loans
[a05-11576_1ex10d1.htm#Section5_5_080357]

 

 

Section 5.6.  Change of Lending Office [a05-11576_1ex10d1.htm#Section5_6_080408]

 

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans
[a05-11576_1ex10d1.htm#Section5_7_080411]

 

 

 

 

Article VI.  Conditions Precedent [a05-11576_1ex10d1.htm#Articlevi_080415]

 

 

 

 

 

Section 6.1.  Initial Conditions Precedent
[a05-11576_1ex10d1.htm#Section6_1_080413]

 

 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit
[a05-11576_1ex10d1.htm#Section6_2_080515]

 

 

Section 6.3.  Conditions as Covenants [a05-11576_1ex10d1.htm#Section6_3_080518]

 

 

 

 

Article VII.  Representations and Warranties
[a05-11576_1ex10d1.htm#Articlevii_111638]

 

 

 

 

 

Section 7.1.  Representations and Warranties
[a05-11576_1ex10d1.htm#Section7_1_111633]

 

 

Section 7.2.  Survival of Representations and Warranties, Etc.
[a05-11576_1ex10d1.htm#Section7_2_081850]

 

 

 

 

Article VIII.  Affirmative Covenants [a05-11576_1ex10d1.htm#Articleviii_081855]

 

 

 

 

 

Section 8.1.  Preservation of Existence and Similar Matters
[a05-11576_1ex10d1.htm#Section8_1_081859]

 

 

Section 8.2.  Compliance with Applicable Law and Material Contracts
[a05-11576_1ex10d1.htm#Section8_2_081907]

 

 

Section 8.3.  Maintenance of Property [a05-11576_1ex10d1.htm#Section8_3_081909]

 

 

Section 8.4.  Conduct of Business [a05-11576_1ex10d1.htm#Section8_4_081912]

 

 

Section 8.5.  Insurance [a05-11576_1ex10d1.htm#Section8_5_081914]

 

 

Section 8.6.  Payment of Taxes and Claims
[a05-11576_1ex10d1.htm#Section8_6_081917]

 

 

Section 8.7.  Visits and Inspections [a05-11576_1ex10d1.htm#Section8_7_081928]

 

 

Section 8.8.  Use of Proceeds; Letters of Credit
[a05-11576_1ex10d1.htm#Section8_8_081931]

 

 

Section 8.9.  Environmental Matters [a05-11576_1ex10d1.htm#Section8_9_081934]

 

 

Section 8.10.  Books and Records [a05-11576_1ex10d1.htm#Section8_10_081942]

 

 

Section 8.11.  Further Assurances [a05-11576_1ex10d1.htm#Section8_11_081945]

 

 

Section 8.12.  New Subsidiaries/Guarantors
[a05-11576_1ex10d1.htm#Section8_12_081954]

 

 

Section 8.13.  REIT Status [a05-11576_1ex10d1.htm#Section8_13_082005]

 

 

Section 8.14.  Exchange Listing [a05-11576_1ex10d1.htm#Section8_14_082014]

 

 

 

 

Article IX.  Information [a05-11576_1ex10d1.htm#Articleix_082017]

 

 

 

 

 

Section 9.1.  Quarterly Financial Statements
[a05-11576_1ex10d1.htm#Section9_1_082021]

 

 

Section 9.2.  Year-End Statements [a05-11576_1ex10d1.htm#Section9_2_082023]

 

 

Section 9.3.  Compliance Certificate [a05-11576_1ex10d1.htm#Section9_3_082030]

 

 

Section 9.4.  Other Information [a05-11576_1ex10d1.htm#Section9_4_082033]

 

 

3

--------------------------------------------------------------------------------


 

Article X.  Negative Covenants [a05-11576_1ex10d1.htm#Articlex_082105]

 

 

 

 

 

Section 10.1.  Financial Covenants [a05-11576_1ex10d1.htm#Section10_1_082114]

 

 

Section 10.2.  Restricted Payments [a05-11576_1ex10d1.htm#Section10_2_082130]

 

 

Section 10.3.  Indebtedness [a05-11576_1ex10d1.htm#Section10_3_082144]

 

 

Section 10.4.  Certain Permitted Investments
[a05-11576_1ex10d1.htm#Section10_4_082146]

 

 

Section 10.5.  Investments Generally [a05-11576_1ex10d1.htm#Section10_5_082156]

 

 

Section 10.6.  Liens; Negative Pledges; Other Matters
[a05-11576_1ex10d1.htm#Section10_6_082201]

 

 

Section 10.7.  Merger, Consolidation, Sales of Assets and Other Arrangements
[a05-11576_1ex10d1.htm#Section10_7_082224]

 

 

Section 10.8.  Fiscal Year [a05-11576_1ex10d1.htm#Section10_8_082238]

 

 

Section 10.9.  Modifications to Material Contracts
[a05-11576_1ex10d1.htm#Section10_9_082241]

 

 

Section 10.10.  Modifications of Organizational Documents
[a05-11576_1ex10d1.htm#Section10_10_082244]

 

 

Section 10.11.  Transactions with Affiliates
[a05-11576_1ex10d1.htm#Section10_11_082247]

 

 

Section 10.12.  ERISA Exemptions [a05-11576_1ex10d1.htm#Section10_12_082259]

 

 

 

 

Article XI.  Default [a05-11576_1ex10d1.htm#Articlexi_082301]

 

 

 

 

 

Section 11.1.  Events of Default [a05-11576_1ex10d1.htm#Section11_1_082304]

 

 

Section 11.2.  Remedies Upon Event of Default
[a05-11576_1ex10d1.htm#Section11_2_082421]

 

 

Section 11.3.  Remedies Upon Default [a05-11576_1ex10d1.htm#Section11_3_082458]

 

 

Section 11.4.  Allocation of Proceeds [a05-11576_1ex10d1.htm#Section11_4_082501]

 

 

Section 11.5.  Collateral Account [a05-11576_1ex10d1.htm#Section11_5_082511]

 

 

Section 11.6.  Performance by Agent [a05-11576_1ex10d1.htm#Section11_6_082536]

 

 

Section 11.7.  Rights Cumulative [a05-11576_1ex10d1.htm#Section11_7_082539]

 

 

 

 

Article XII.  The Agent [a05-11576_1ex10d1.htm#Articlexii_082548]

 

 

 

 

 

Section 12.1.  Authorization and Action
[a05-11576_1ex10d1.htm#Section12_1_082551]

 

 

Section 12.2.  Agent’s Reliance, Etc. [a05-11576_1ex10d1.htm#Section12_2_082555]

 

 

Section 12.3.  Notice of Defaults [a05-11576_1ex10d1.htm#Section12_3_082620]

 

 

Section 12.4.  Wachovia as Lender [a05-11576_1ex10d1.htm#Section12_4_082622]

 

 

Section 12.5.  Approvals of Lenders [a05-11576_1ex10d1.htm#Section12_5_112050]

 

 

Section 12.6.  Lender Credit Decision, Etc.
[a05-11576_1ex10d1.htm#Section12_6_112053]

 

 

Section 12.7.  Indemnification of Agent
[a05-11576_1ex10d1.htm#Section12_7_083642]

 

 

Section 12.8.  Successor Agent [a05-11576_1ex10d1.htm#Section12_8_083705]

 

 

Section 12.9.  Titled Agents [a05-11576_1ex10d1.htm#Section12_9_083723]

 

 

 

 

Article XIII.  Miscellaneous [a05-11576_1ex10d1.htm#Articlexiii__083728]

 

 

 

 

 

Section 13.1.  Notices [a05-11576_1ex10d1.htm#Section13_1_083730]

 

 

Section 13.2.  Expenses [a05-11576_1ex10d1.htm#Section13_2_084025]

 

 

Section 13.3.  Setoff [a05-11576_1ex10d1.htm#Section13_3_084029]

 

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers
[a05-11576_1ex10d1.htm#Section13_4_084051]

 

 

Section 13.5.  Successors and Assigns [a05-11576_1ex10d1.htm#Section13_5_084100]

 

 

Section 13.6.  Amendments [a05-11576_1ex10d1.htm#Section13_6_084150]

 

 

4

--------------------------------------------------------------------------------


 

 

Section 13.7.  Nonliability of Agent and Lenders
[a05-11576_1ex10d1.htm#Section13_7_084223]

 

 

Section 13.8.  Confidentiality [a05-11576_1ex10d1.htm#Section13_8_084230]

 

 

Section 13.9.  Indemnification [a05-11576_1ex10d1.htm#Section13_9_084240]

 

 

Section 13.10.  Termination; Survival
[a05-11576_1ex10d1.htm#Section13_10_084259]

 

 

Section 13.11.  Severability of Provisions
[a05-11576_1ex10d1.htm#Section13_11_084303]

 

 

Section 13.12.  GOVERNING LAW [a05-11576_1ex10d1.htm#Section13_12_084305]

 

 

Section 13.13.  Counterparts [a05-11576_1ex10d1.htm#Section13_13_084309]

 

 

Section 13.14.  Obligations with Respect to Loan Parties
[a05-11576_1ex10d1.htm#Section13_14_084311]

 

 

Section 13.15.  Limitation of Liability
[a05-11576_1ex10d1.htm#Section13_15_084325]

 

 

Section 13.16.  Entire Agreement [a05-11576_1ex10d1.htm#Section13_16_084328]

 

 

Section 13.17.  Construction [a05-11576_1ex10d1.htm#Section13_17_084331]

 

 

Section 13.18.  Patriot Act [a05-11576_1ex10d1.htm#Section13_18_084333]

 

 

Section 13.19.  No Novation [a05-11576_1ex10d1.htm#Section13_19_084346]

 

 

 

 

 

 

 

SCHEDULE 1.1(A)

List of Loan Parties

 

SCHEDULE 4.1.

Initial Borrowing Base Properties

 

SCHEDULE 7.1.(b)

Ownership Structure

 

SCHEDULE 7.1.(f)

Title to Properties; Liens

 

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

 

SCHEDULE 7.1.(h)

Material Contracts

 

SCHEDULE 7.1.(i)

Litigation

 

SCHEDULE 7.1.(y)

Unencumbered Assets

 

 

 

 

 

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

 

EXHIBIT B

Form of Borrowing Base Certificate

 

EXHIBIT C

Form of Notice of Borrowing

 

EXHIBIT D

Form of Notice of Continuation

 

EXHIBIT E

Form of Notice of Conversion

 

EXHIBIT F

Form of Notice of Swingline Borrowing

 

EXHIBIT G

Form of Amended and Restated Swingline Note

 

EXHIBIT H

Form of Amended and Restated Revolving Note

 

EXHIBIT I

Form of Opinion of Counsel

 

EXHIBIT J

Form of Compliance Certificate

 

EXHIBIT K

Form of Amended and Restated Guaranty

 

 

5

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
June 24, 2005 by and among CORPORATE OFFICE PROPERTIES, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CORPORATE OFFICE PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Parent”), each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 13.5.(d), each of WACHOVIA CAPITAL MARKETS, LLC and KEYBANK NATIONAL
ASSOCIATION, as Co-Arrangers (the “Co-Arrangers”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, KEYBANC CAPITAL MARKETS, as Syndication Agent (the
“Syndication Agent”), each of MANUFACTURERS AND TRADERS TRUST COMPANY, WELLS
FARGO BANK, NATIONAL ASSOCIATION AND BANK OF AMERICA, N.A., as Tri-Documentation
Agents (the “Tri-Documentation Agents”), and each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 13.5.(d).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a $300,000,000 revolving credit facility on the terms
and conditions contained in that certain Credit Agreement dated as of March 10,
2004 (as amended and in effect immediately prior to the date hereof, the
“Existing Credit Agreement”) by and among the Borrower, such Lenders, certain
other financial institutions, the Agent and the other parties thereof; and

 

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement to make available to the Borrower a revolving credit
facility in the initial amount of $400,000,000, which will include a $25,000,000
letter of credit subfacility and a $10,000,000 swingline subfacility, on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is hereby amended and restated in its
entirety as follows:

 


ARTICLE I.  DEFINITIONS


 


SECTION 1.1.  DEFINITIONS.


 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.

 

“Adjusted EBITDA” means, for any given period, (a) EBITDA for such period minus
(b) Capital Reserves for such period.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be

 

--------------------------------------------------------------------------------


 

maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America to residents of the United States of America). Any
change in such maximum rate shall result in a change in Adjusted LIBOR on the
date on which such change in such maximum rate becomes effective.

 

“Adjusted Net Operating Income” means, with respect to a Property for any given
period, Net Operating Income of such Property for such period minus Capital
Reserves for such period; provided, however, “Adjusted Net Operating Income”
shall not be less than zero.

 

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by (a) Excluded Subsidiaries or (b) Unconsolidated
Affiliates of the Parent.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Parent; (b) directly or indirectly owning or holding five percent (5.0%) or more
of any Equity Interest in the Parent; or (c) five percent (5.0%) or more of
whose voting stock or other Equity Interest is directly or indirectly owned or
held by the Parent.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise. 
The Affiliates of a Person shall include any officer or director of such
Person.  In no event shall the Agent or any Lender be deemed to be an Affiliate
of the Borrower or the Parent.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 10.1. in effect at such time:

 

Level

 

Total Indebtedness to Total Asset Value

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Less than 0.50 to 1.00

 

1.15

%

0.0

%

2

 

Greater than or equal to 0.50 to 1.00 and less than 0.55 to 1.00

 

1.25

%

0.0

%

3

 

Greater than or equal to 0.55 to 1.00 and less than 0.60 to 1.00

 

1.40

%

0.0

%

4

 

Greater than or equal to 0.60 to 1.00 and less than 0.65 to 1.00

 

1.55

%

0.0

%

 

2

--------------------------------------------------------------------------------


 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Applicable Margin shall be effective (a) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Borrower delivered pursuant to Section 9.1., as of
the date 55 days following the end of the last day of the applicable fiscal
quarter covered by such Compliance Certificate, (b) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Borrower delivered pursuant to Section 9.2., as of the date 100 days following
the end of the last day of the applicable fiscal year covered by such Compliance
Certificate, and (c) in the case of any other Compliance Certificate, as of the
date 5 Business Days following the Agent’s request for such Compliance
Certificate.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentages corresponding
to Level 3 until the date of the delivery of the required Compliance
Certificate.  Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Agent first determines the
Applicable Margin as set forth above, the Applicable Margin shall equal the
percentages corresponding to Level 3.

 

“Arranger” means each of Wachovia Capital Markets, LLC and KeyBank National
Association, together with its successors and permitted assigns.

 

“Assignee” has the meaning given that term in Section 13.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%). 
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base” means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined and adjusted from time to time in
accordance with Section 4.3.  To the extent that the aggregate Borrowing Base
Values of Wholly Owned Properties and Controlled Properties subject to a Ground
Lease exceeds 10% of the Borrowing Base such excess shall be excluded from the
Borrowing Base.

 

“Borrowing Base Certificate” means a report in substantially the form of
Exhibit B, certified by the chief financial officer of the Borrower, setting
forth the calculations required to establish the Borrowing Base Value for each
Borrowing Base Property and the Borrowing Base for all Borrowing Base Properties
as of a specified date, all in form and detail satisfactory to the Agent.

 

“Borrowing Base Property” means a Property which the Agent or the Requisite
Lenders, as the case may be, have agreed to include in calculations of the
Borrowing Base pursuant to Section 4.1.  A Property shall cease to be a
Borrowing Base Property if at any time such Property shall cease to be a Wholly
Owned Property, a Controlled Property or an Eligible Property.

 

“Borrowing Base Value” means, with respect to a Borrowing Base Property for any
date of determination, an amount equal to 65% of (a) in the case of Borrowing
Base Properties owned for the entire fiscal quarter most recently ended, the
Unencumbered NOI for such Property for the fiscal quarter most recently ending
multiplied by 4, divided by the Capitalization Rate; (b) in the case of
Borrowing Base Properties that are Development Properties, the GAAP book value
of such Development Property (including the Construction-in-Process), until the
earlier of (i) the one year anniversary date of project completion or (ii) the
first full fiscal quarter after the project achieves an Occupancy Rate of 85%
and (c) in the case of Borrowing Base Properties acquired during the fiscal
quarter most recently ended, the undepreciated GAAP book value of such Property.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period an amount with respect to any Office
Property, an amount equal to (a) $0.40 per square foot multiplied by (b) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is 365.  If the term Capital Reserves is used without
reference to a specific Property, then the amount shall be determined on an
aggregate basis with respect to all Office Properties of the Parent and its
Subsidiaries and a proportionate share of all Office Properties of all
Unconsolidated Affiliates.

 

“Capitalization Rate” means 8.50%.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a

 

4

--------------------------------------------------------------------------------


 

Capitalized Lease Obligation is the capitalized amount of such obligation as
would be required to be reflected on a balance sheet prepared in accordance with
GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired, issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Collateral Account” means a special deposit account or securities account
maintained by, or on behalf of, the Agent and under its sole dominion and
control.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Agent) or participate in (in the case of the Lenders)
Letters of Credit pursuant to Section 2.3.(a) and 2.3.(i), respectively (but in
the case of the Lender acting as the Agent excluding the aggregate amount of
participations in the Letters of Credit held by other Lenders) and (c) to
participate in Swingline Loans pursuant to Section 2.2.(e), in each case, in an
amount up to, but not exceeding, the amount set forth for such Lender on its
signature page hereto as such Lender’s “Commitment Amount” or as set forth in
the applicable Assignment and Acceptance Agreement, as the same may be reduced
from time to time pursuant to Section 2.11. or as may be increased from time to
time pursuant to Section 2.15 or as appropriate to reflect any assignments to or
by such Lender effected in accordance with Section 13.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

5

--------------------------------------------------------------------------------


 

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP for all Properties that are under development or will
commence development within twelve months from any date of determination.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions and
infrastructure costs) as reasonably determined by the Borrower in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Controlled Property” means an Eligible Property that is not a Wholly-Owned
Property and where the Borrower directly or indirectly owns at least 80% of the
Equity Interests of the Subsidiary that owns such Property.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

 

“Debt Service” means, for any period, the sum of (a) Interest Expense for such
period, and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent and its Subsidiaries during such period, other than
any balloon, bullet, early repayment or similar principal payment which, in each
case, repays such Indebtedness in full.  Debt Service shall include a
proportionate share of items (a) and (b) of all Unconsolidated Affiliates.  When
determining Debt Service, in lieu of including the annual principal payments
made in respect of the Jolly Knolls Debt in the actual fiscal quarter in which
such payments are made, an amount equal to one-fourth of such annual payments
shall be included in any given fiscal quarter. “Jolly Knolls Debt” means the
Indebtedness evidenced by the promissory notes having an aggregate face value of
approximately $25,668,315 made by a Subsidiary of the Borrower, payable to an
affiliate of Constellation Real Estate, Inc. and maturing December 2007.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.11.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

6

--------------------------------------------------------------------------------


 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement.  Not
in limitation of the foregoing, the term “Derivatives Contract” includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

“Development Property” means a Property (i) which is (A) under development or
which (as determined in good faith by the Borrower) will commence development
within twelve months of the date of determination or (B) an Unstabilized
Property; (ii) which is being developed to become an Office Property or which,
in the case of an Unstabilized Property, has been developed as an Office
Property; and (iii) which would satisfy the definition of Eligible Property but
for clause (a) thereof.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period:  (a) net income (or
loss) of such Person for such period determined on a consolidated basis
(excluding any income or losses from minority interests in the case of the
Parent), in accordance with GAAP, exclusive of the following (but only to the
extent included in determination of such net income (loss)): (i) depreciation
and amortization expense; (ii) Interest Expense; (iii) income tax expense;
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s pro
rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted
to remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of deferred market rent into income pursuant to Statement
of Financial Accounting Standards number 141.

 

“Effective Date” means the later of:  (a) the Agreement Date; and (b) the date
on which all of the conditions precedent set forth in Section 6.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is, at the time of determination: (i) 
a Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company,

 

7

--------------------------------------------------------------------------------


 

investment bank or pension fund organized under the laws of the United States of
America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency reasonably acceptable to the Agent.

 

“Eligible Property” means a Property which satisfies all of the following
requirements:  (a) such Property is an Office Property or a Development
Property; (b) such Property is located in one of the 48 contiguous states of the
United States of America or in the District of Columbia; (c) neither such
Property, nor any interest of the Borrower or any Subsidiary thereof therein, is
subject to any Lien (other than Permitted Liens described in clauses (a) through
(f) of the definition thereof) or any Negative Pledge; (d) if such Property is
owned by a Subsidiary, (i) none of the Borrower’s or the Parent’s direct or
indirect ownership interest in such Subsidiary is subject to any Lien (other
than Permitted Liens described in clauses (a) through (f) of the definition
thereof) or any Negative Pledge, (ii) the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person:  (A) to create Liens on such Property
as security for Indebtedness of the Parent, the Borrower or such Subsidiary, as
applicable and (B) to sell, transfer or otherwise dispose of such Property, and
(iii) such Property is a Wholly-Owned Property or a Controlled Property; and
(e) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,

 

8

--------------------------------------------------------------------------------


 

right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
and shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary which holds title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary.

 

“Existing Credit Agreement” has the meaning given that term in the first WHEREAS
clause of this Agreement.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

9

--------------------------------------------------------------------------------


 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fixed Charges” means, for any period, the sum of (a) Debt Service and (b) all
Preferred Dividends paid during such period.  Fixed Charges shall include a
proportionate share of items (a) and (b) with respect to all Unconsolidated
Affiliates.

 

“Floating Rate Indebtedness” means, with respect to any Person, all Indebtedness
of such Person which bears interest at a variable rate during the scheduled life
of such Indebtedness and for which such Person has not obtained interest rate
swap agreements, interest rate collar agreements or other similar Derivatives
Contracts which effectively cause such variable rates to be equivalent to fixed
rates.

 

“Funds From Operations” means, for a given period, income of the Parent and its
Subsidiaries available for common shareholders before depreciation and
amortization of real estate assets and before extraordinary items less gains and
losses on sale of real estate determined on a consolidated basis in accordance
with GAAP applied on a consistent basis for such period.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect the Borrower’s pro rata
share of funds from operations on the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage Lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to

 

10

--------------------------------------------------------------------------------


 

sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent and each Material Subsidiary (unless
an Excluded Subsidiary).

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Amended and Restated Guaranty to which the Guarantors are parties
substantially in the form of Exhibit K.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed; (b) all obligations of such Person,
whether or not for money borrowed (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) Capitalized Lease Obligations of such Person;
(d) all reimbursement obligations of such Person under any letters of credit or

 

11

--------------------------------------------------------------------------------


 

acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person, in which case the greater of such Person’s
pro rata portion of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person).  All Loans
and Letter of Credit Liabilities shall constitute Indebtedness of the Borrower.

 

“Intangible Assets” of any Person means at any date the amount of (i) all
write-ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start-up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, for any period of determination, the Parent’s total
interest expense for such period determined in accordance with GAAP on a
consolidated basis plus the Parent’s pro rata share of Interest Expense from
Unconsolidated Affiliates of the Parent, without duplication for the most recent
period.  Interest Expense shall include capitalized interest other than
capitalized interest funded under a construction loan interest reserve account.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each

 

12

--------------------------------------------------------------------------------


 

Interest Period that commences on the last Business Day of a calendar month
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing:  (i) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“L/C Commitment Amount” equals $25,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the

 

13

--------------------------------------------------------------------------------


 

aggregate unpaid principal amount of all Reimbursement Obligations of the
Borrower at such time due and payable in respect of all drawings made under such
Letter of Credit.  For purposes of this Agreement, a Lender (other than the
Lender acting as the Agent) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest in the related Letter of Credit
under Section 2.3.(i), and the Lender acting as the Agent shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the
Lenders other than the Lender acting as the Agent of their participation
interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Reuters Screen LIBO Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
the Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean
of all such rates. If for any reason none of the foregoing rates is available,
LIBOR shall be, for any Interest Period, the rate per annum reasonably
determined by the Agent as the rate of interest at which Dollar deposits in the
approximate amount of the LIBOR Loan comprising part of such borrowing would be
offered by the Agent to major banks in the London interbank Eurodollar market at
their request at or about 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period.

 

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by

 

14

--------------------------------------------------------------------------------


 

this Agreement in a transaction not otherwise constituting or giving rise to a
Lien; and (d) any agreement by such Person to grant, give or otherwise convey
any of the foregoing.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations.  Schedule 1.1.(A) sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Revolving Loans are scheduled to be
due and payable in full.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary to which more than 2.0% of Adjusted
Total Asset Value (excluding cash and cash equivalents) is attributable on an
individual basis or that owns a Wholly Owned Property or a Controlled Property
which is included in the calculation of the Borrowing Base.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

15

--------------------------------------------------------------------------------


 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to any Property for any period, the
sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from such Property (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued related to
the ownership, operation or maintenance of such Property, including but not
limited to taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Parent or any Subsidiary and any property management fees) minus (c) the greater
of (i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of 3.0% of the gross revenues for such
Property for such period.  Net Operating Income of any Person shall include such
Person’s pro rata share of Net Operating Income of its Unconsolidated
Affiliates.  Net Operating Income shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
deferred market rent into income pursuant to Statement of Financial Accounting
Standards number 141.  For purposes of determining Borrowing Base Value,
Unencumbered Asset Value, Value and Total Asset Value, as applicable, with
respect to any Property, if the Borrower enters into a definitive lease with a
lessee with respect such Property for which such lessee has not yet occupied
such Property and has not yet made any rent payments to the Borrower, for the
period not to exceed six (6) months from the date of entering into such lease,
“Net Operating Income” shall be deemed to include the stated base rent scheduled
to be paid by such lessee minus

 

16

--------------------------------------------------------------------------------


 

operating expenses projected to be incurred by the Borrower during such period
with respect to such Property (“Imputed Rent”), as reasonably determined by the
Borrower in good faith; provided, however, the Imputed Rent shall only be
calculated with respect to not more than four (4) Properties at any one time.

 

“Net Proceeds” means, with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (other than construction completion guarantees with respect to
Development Properties) in respect of which recourse for payment is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness; provided such contractual limitation to specific
assets may include customary exceptions for fraud, misapplication of funds,
environmental indemnities, and other similar exceptions to recourse liability.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.2. evidencing the Borrower’s
request for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

 

17

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates paying rent at market rates
pursuant to binding leases as to which no monetary default has occurred and is
continuing to (b) the aggregate net rentable square footage of such Property;
provided, however, for purposes of the immediately preceding clause (a): (i) if
such tenant has executed a lease for space in such Property and the Borrower or
such tenant’s agents are in the process of preparing such space for physical
occupancy, then such space shall be considered occupied and (ii) net rentable
square footage occupied by the Parent or any Affiliate paying rent at market
rates pursuant to binding leases as to which no monetary default has occurred
and is continuing (“Affiliate Rented Space”) may be included in such
calculation; provided, no more than 30,000 square feet of Affiliate Rented Space
shall be used in the calculation of Occupancy Rates of the Properties; provided,
further, to the extent Affiliate Rented Space exceeds 30,000 square feet in the
aggregate with respect to all Properties, such excess shall be allocated pro
rata among each Property with respect to which Affiliate Rented Space was
included in the calculation of the Occupancy Rate for such Property to reduce
the Affiliate Rented Space used in such calculation.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

 

“Office Property” means any Property improved with, and from which 80% of the
rental income is derived from the use of the Property as, office space.

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 13.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required

 

18

--------------------------------------------------------------------------------


 

to be paid or discharged under Section 8.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor, which
obligations have been subordinated to the obligations owing by the Borrower and
the Guarantors under the Loan Documents on terms satisfactory to the Agent; and
(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 7.1.(f).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Securities issued by
the Parent or a Subsidiary.  Preferred Dividends shall not include dividends or
distributions paid or payable (a) solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) to the Parent or a Subsidiary; or (c) constituting or resulting
in the redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

“Preferred Securities” means, with respect to any Person, Equity Interests in
such Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

19

--------------------------------------------------------------------------------


 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Parent.

 

“Register” has the meaning given that term in Section 13.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote).  Commitments, Revolving Loans and Letter
of Credit Liabilities held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief financial officer, or president of the Parent
or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Parent or any Subsidiary now
or hereafter outstanding.

 

20

--------------------------------------------------------------------------------


 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.10.(a).

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent or the Borrower, shall include (without duplication) the Parent’s or the
Borrower’s, respectively, pro rata share of the Secured Indebtedness of its
Unconsolidated Affiliates.

 

“Secured Recourse Indebtedness” means Secured Indebtedness of the Parent and its
Subsidiaries which is not Nonrecourse Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Stabilized Property” means, any Property that is not a Development Property.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons

 

21

--------------------------------------------------------------------------------


 

performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$10,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wachovia.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

 

“Tangible Net Worth” means, as of any date of determination, the stockholders’
equity of the Parent and its Subsidiaries determined on a consolidated basis
plus (a) accumulated depreciation and amortization minus the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries); (b) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired; and (c) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP excluding such intangibles booked in
connection with real estate acquisitions with above or below market rents, all
determined on a consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means March 9, 2008, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Titled Agents” means each of the Co-Arrangers, each of the Tri-Documentation
Agents, the Syndication Agent and their respective successors and permitted
assigns.

 

“Total Asset Value” means the sum of all of the following of the Parent and its
Subsidiaries on a consolidated basis, without duplication, determined in
accordance with GAAP applied on a consistent basis:  (a) cash and cash
equivalents, plus (b) with respect to each Stabilized Property owned by the
Parent, the Borrower or any Subsidiary, (i)(A) Net Operating Income attributable
to such Stabilized Property (excluding Net Operating Income attributable to such
Stabilized Property acquired during the four consecutive fiscal quarters most
recently ending or such Stabilized Property disposed of during the fiscal
quarter most recently ending) for the fiscal quarter most recently ended
multiplied by 4, divided by (ii) the Capitalization Rate, plus (c) the GAAP book
value of Properties acquired during the most recent period of four

 

22

--------------------------------------------------------------------------------


 

consecutive quarters, plus (d) Construction-in-Process until the earlier of the
(i) one year anniversary date of project completion or (ii) the first full
fiscal quarter after the project achieves an Occupancy Rate of 85%, plus (e) the
GAAP book value of Unimproved Land, Mortgage Receivables and other promissory
notes.  The Parent’s pro rata share of assets held by Unconsolidated Affiliates
will be included in Total Asset Value calculations consistent with the above
described treatment for wholly owned assets.  For purposes of determining Total
Asset Value, Net Operating Income from Properties acquired or disposed of by the
Parent and its Subsidiaries during the period of determination shall be excluded
from clause (b) above.

 

“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period of determination, Adjusted Net
Operating Income from Wholly Owned Properties and the pro-rata share of Adjusted
Net Operating Income from Controlled Properties as adjusted for any
non-recurring items during the reporting period; provided, however,
“Unencumbered Adjusted NOI” shall not be less than zero.

 

“Unencumbered Asset Value” means, without duplication, (a) (i) the Unencumbered
NOI (excluding Net Operating Income attributable to Development Properties or
attributable to Properties acquired during the four consecutive fiscal quarters
most recently ending or Properties disposed of during the fiscal quarter most
recently ending) for the fiscal quarter most recently ending times four divided
by (ii) the Capitalization Rate, plus (b) the GAAP book value of all Wholly
Owned Properties and the Borrower’s pro-rata share of the GAAP book value of
Controlled Properties, in each case, acquired during the period of four
consecutive quarters most recently ended, plus (c) the GAAP book value of
Development Property (including the Construction-in-Process), until the earlier
of (i) the one year anniversary date of project completion or (ii) the first
full fiscal quarter after the project achieves an Occupancy Rate of 85%.  For
purposes of this definition, to the extent the Unencumbered Asset Value
attributable to Development Properties would exceed 10% of the Unencumbered
Asset Value, such excess shall be excluded.

 

“Unencumbered NOI” means, for any period of determination, Net Operating Income
from Wholly Owned Properties and the pro-rata share of NOI from Controlled
Properties which have been owned for the entire previous fiscal quarter as
adjusted for any non-recurring items during the reporting period; provided,
however, “Unencumbered NOI” shall not be less than zero.

 

23

--------------------------------------------------------------------------------


 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land with respect to which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the 12 months following the date of
determination.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

 

“Unsecured Interest Expense” means, for any period of determination, Interest
Expense for such period attributable to Unsecured Indebtedness of the Parent and
its Subsidiaries.

 

“Unstabilized Property” means a Property (a) the improvements on which were
completed within twelve months prior to any date of determination; and (b) which
has not achieved an Occupancy Rate of 85%.

 

“Value” means, with respect to a Stabilized Property, (a)(i) the Net Operating
Income of such Stabilized Property for the fiscal quarter most recently ended
minus (ii) Capital Reserves for such period, if applicable, times (b) 4 divided
by (c) the Capitalization Rate; provided, with respect to any Stabilized
Property acquired during the most recent quarter, the Value of such Stabilized
Property shall be its GAAP book value.

 

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

 

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by the Parent, the Borrower or a
Guarantor.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 


SECTION 1.2.  GENERAL; REFERENCES TO TIMES.


 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to

 

24

--------------------------------------------------------------------------------


 

preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Parent shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary, a reference to an “Affiliate” means a reference
to an Affiliate of the Parent and a reference to an “Unconsolidated Affiliate”
means a reference to an Unconsolidated Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.

 


SECTION 1.3.  FINANCIAL ATTRIBUTES OF NON-WHOLLY OWNED SUBSIDIARIES.


 

When determining the Parent’s or the Borrower’s compliance with any financial
covenant contained in any of the Loan Documents, only the Parent’s or the
Borrower’s, respectively, pro rata share of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary (other than the Borrower) shall
be included.

 


ARTICLE II. CREDIT FACILITY


 


SECTION 2.1.  REVOLVING LOANS.


 

(a)           Generally.  Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, lesser of (i) the amount of such Lender’s Commitment and (ii) such
Lender’s Commitment Percentage of the Borrowing Base.  Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

 

(b)           Requesting Revolving Loans.  The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans.  Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR

 

25

--------------------------------------------------------------------------------


 

Loans, on the date three Business Days prior to the proposed date of such
borrowing and (ii) in the case of Base Rate Loans, on the date one Business Day
prior to the proposed date of such borrowing.  Any such telephonic notice shall
include all information to be specified in a written Notice of Borrowing and
shall be promptly confirmed in writing by the Borrower pursuant to a Notice of
Borrowing sent to the Agent by telecopy on the same day of the giving of such
telephonic notice.  The Agent will transmit by telecopy the Notice of Borrowing
(or the information contained in such Notice of Borrowing) to each Lender
promptly upon receipt by the Agent.  Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrower.

 

(c)           Disbursements of Revolving Loan Proceeds.  No later than 1:00 p.m.
on the date specified in the Notice of Borrowing, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender.  With respect to Revolving Loans to be made
after the Effective Date, unless the Agent shall have been notified by any
Lender prior to the specified date of borrowing that such Lender does not intend
to make available to the Agent the Revolving Loan to be made by such Lender on
such date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender.  Subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

 

(d)           Repayment of Loans Outstanding under Existing Credit Agreement. 
The Borrower and the Lenders agree that on the Effective Date all Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be repaid with the proceeds of the initial Loans to be made by
the Lenders hereunder.

 


SECTION 2.2.  SWINGLINE LOANS.


 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment.  If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess.  Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan.  Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing.  Any such notice
given telephonically shall include all information to be specified in

 

26

--------------------------------------------------------------------------------


 

a written Notice of Swingline Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Swingline Borrowing sent to the
Swingline Lender by telecopy on the same day of the giving of such telephonic
notice.  On the date of the requested Swingline Loan and subject to satisfaction
of the applicable conditions set forth in Article VI. for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on
such date.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin for Base Rate Loans.  Interest
payable on Swingline Loans is solely for the account of the Swingline Lender. 
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.4. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made.  Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing).  In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower and if
the Borrower has not already submitted a timely Notice of Borrowing for the
purpose of repaying such Swingline Loan, the Swingline Lender may, on behalf of
the Borrower (which hereby irrevocably directs the Swingline Lender to act on
its behalf for such purpose), request a borrowing of Base Rate Loans from the
Lenders in an amount equal to the principal balance of such Swingline Loan.  The
amount limitations of Section 3.5.(a) shall not apply to any borrowing of Base
Rate Loans made pursuant to this subsection.  The Swingline Lender shall give
notice to the Agent of any such borrowing of Base Rate Loans not later than
12:00 noon on the proposed date of such borrowing and the Agent shall give
prompt notice of such borrowing to the Lenders.  No later than 2:00 p.m. on such
date, each Lender will make available to the Agent at the Principal Office for
the account of Swingline Lender in immediately available funds, the proceeds of
the Base Rate Loan to be made by such Lender and, to the extent of such Base
Rate Loan, such Lender’s participation in the Swingline Loan so repaid shall be
deemed to be funded by the Base Rate Loan.  The Agent shall pay the proceeds of
such Base Rate Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan.  At the time

 

27

--------------------------------------------------------------------------------


 

each Swingline Loan is made, each Lender shall automatically (and without any
further notice or action) be deemed to have purchased from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage in such Swingline Loan.  If the
Lenders are prohibited from making Loans required to be made under this
subsection for any reason, including without limitation, the occurrence of any
Default or Event of Default described in Section 11.1.(f) or 11.1.(g), upon
notice from the Agent or the Swingline Lender, each Lender severally agrees to
pay to the Agent for the account of the Swingline Lender in respect of such
participation the amount of such Lender’s Commitment Percentage of each
outstanding Swingline Loan.  If such amount is not in fact made available to the
Agent by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate.  If such
Lender does not pay such amount forthwith upon demand therefor by the Agent or
the Swingline Lender, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein).  Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due to it hereunder, to the Swingline Lender to
fund Swingline Loans in the amount of the participation in Swingline Loans that
such Lender failed to purchase pursuant to this Section until such amount has
been purchased (as a result of such assignment or otherwise).  A Lender’s
obligation to make payments in respect of a participation in a Swingline Loan
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have or claim against the Agent, the Swingline Lender or any other
Person whatsoever, (ii) the occurrence or continuation of a Default or Event of
Default (including, without limitation, any of the Defaults or Events of Default
described in Sections 11.1.(f) or 11.1.(g)) or the termination of any Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 


SECTION 2.3.  LETTERS OF CREDIT.


 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Agent and the
Borrower.  Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain

 

28

--------------------------------------------------------------------------------


 

a provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Agent but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the Termination Date.

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) the beneficiary, and (iii) the expiration date.  The Borrower shall also
execute and deliver such customary letter of credit application forms as
requested from time to time by the Agent.  Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article VI., the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary.  Upon the written request of the Borrower, the
Agent shall deliver to the Borrower a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof.  To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). 
Upon receipt by the Agent of any payment in respect of any Reimbursement
Obligation, the Agent shall promptly pay to each Lender that has acquired a
participation therein under the second sentence of Section 2.3.(i) such Lender’s
Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article VI. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of

 

29

--------------------------------------------------------------------------------


 

Revolving Loans, the provisions of subsection (j) of this Section shall apply. 
The limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)            Effect of Letters of Credit on Commitments.  Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations.  In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders.  None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder.  Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender.  In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing made under any Letter of Credit
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Agent,

 

30

--------------------------------------------------------------------------------


 

any Lender, any beneficiary of a Letter of Credit or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or in
the Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, the Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Agent under any Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of such Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 13.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Agent for any drawing made
under a Letter of Credit as provided in this Section, the Borrower shall have no
obligation to indemnify the Agent or any Lender in respect of any liability
incurred by the Agent or a Lender arising solely out of the gross negligence or
willful misconduct of the Agent or a Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this
Section shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Agent or any Lender with respect to any
Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders (or all of the Lenders if required by Section 13.6.) shall have
consented thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under the last
sentence of Section 3.6.(b).

 

(i)            Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s

 

31

--------------------------------------------------------------------------------


 

Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Agent pursuant to the third and last sentences of Section 3.6.(b)).

 

(j)            Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.3.(d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Agent not later than 2:00 p.m. on the date of demand therefor; otherwise, such
payment shall be made available to the Agent not later than 1:00 p.m. on the
next succeeding Business Day.  Each such Lender’s obligation to make such
payments to the Agent under this subsection, and the Agent’s right to receive
the same, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 11.1.(f) or 11.1.(g) or (iv) the
termination of the Commitments.  Each such payment to the Agent shall be made
without any offset, abatement, withholding or deduction whatsoever.

 

(k)           Information to Lenders.  Upon the request of any Lender from time
to time, the Agent shall deliver to such Lender information reasonably requested
by such Lender with respect to each Letter of Credit then outstanding.  Other
than as set forth in this subsection, the Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of the Agent to perform its requirements under
this subsection shall not relieve any Lender from its obligations under
Section 2.3.(j).

 


SECTION 2.4.  RATES AND PAYMENT OF INTEREST ON LOANS.


 

(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin for Base Rate
Loans; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin
for LIBOR Loans.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement

 

32

--------------------------------------------------------------------------------


 

Obligations and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan, in arrears
on the last day of each Interest Period therefor, and, if such Interest Period
is longer than three months, at three-month intervals following the first day of
such Interest Period, and (iii) in the case of any Loan, in arrears upon the
payment, prepayment or Continuation thereof or the Conversion of such Loan to a
Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted).  Interest payable at the Post-Default Rate shall be
payable from time to time on demand.  Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 


SECTION 2.5.  NUMBER OF INTEREST PERIODS.


 

There may be no more than 8 different Interest Periods for LIBOR Loans
outstanding at the same time (for which purpose Interest Periods described in
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous).

 


SECTION 2.6.  REPAYMENT OF LOANS.


 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 


SECTION 2.7.  PREPAYMENTS.


 

(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the Agent
at least one Business Day’s prior written notice of the prepayment of any
Revolving Loan.

 

(b)           Mandatory.

 

(i)            Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Swingline Loans, exceeds the aggregate amount of the Commitments in
effect at such time, the Borrower shall immediately pay to the Agent for the
accounts of the Lenders the amount of such excess.

 

(ii)           Borrowing Base Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans, together with the aggregate
amount of all Letter of Credit Liabilities and the aggregate principal amount of
all outstanding Swingline Loans, exceeds the Borrowing Base, the Borrower shall
within 5 Business

 

33

--------------------------------------------------------------------------------


 

Days of the Borrower obtaining knowledge of the occurrence of any such excess,
eliminate such excess.  If such excess is not eliminated within such time, then
the entire outstanding principal balance of all Loans, together with all accrued
interest thereon, and an amount equal to all Letter of Credit Liabilities for
deposit into the Letter of Credit Collateral Account, shall be immediately due
and payable in full.

 

All payments under this subsection (b) shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations.  If the Borrower is required
to pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 5.4.

 


SECTION 2.8.  CONTINUATION.


 

So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan.  Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period.  Each selection of
a new Interest Period shall be made by the Borrower giving to the Agent a Notice
of Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder.  Each Notice of Continuation shall
be irrevocable by and binding on the Borrower once given.  Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation. 
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if an Event of Default
shall exist, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

 


SECTION 2.9.  CONVERSION.


 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist.  Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion

 

34

--------------------------------------------------------------------------------


 

into LIBOR Loans.  Promptly after receipt of a Notice of Conversion, the Agent
shall notify each Lender by telecopy, or other similar form of transmission, of
the proposed Conversion.  Subject to the restrictions specified above, each
Notice of Conversion shall be by telephone (confirmed immediately in writing) or
telecopy in the form of a Notice of Conversion specifying (a) the requested date
of such Conversion, (b) the Type of Loan to be Converted, (c) the portion of
such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 


SECTION 2.10.  NOTES.


 

(a)           Revolving Note.  The Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit H (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 


SECTION 2.11.  VOLUNTARY REDUCTIONS OF THE COMMITMENT.


 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans) at any time and
from time to time without penalty or premium upon not less than 5 Business Days
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, if the Borrower seeks to reduce the aggregate
amount of the Commitments below $150,000,000, then the Commitments shall all
automatically and permanently be reduced to zero.  The Agent will promptly
transmit such notice to each Lender.  The Commitments, once terminated or
reduced may not be increased or reinstated.

 

35

--------------------------------------------------------------------------------


 


SECTION 2.12.  EXTENSION OF TERMINATION DATE.


 

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”).  The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year: (a) immediately prior to such extension and immediately
after giving effect thereto, (i) no Default or Event of Default shall exist and
(ii) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and (b) the Borrower shall have paid
the Fees payable under Section 3.6.(c).

 


SECTION 2.13.  EXPIRATION OR MATURITY DATE OF LETTERS OF CREDIT PAST TERMINATION
DATE.


 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

 


SECTION 2.14.  AMOUNT LIMITATIONS.


 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments, the
aggregate principal amount of all outstanding Revolving Loans, together with the
aggregate principal amount of all outstanding Swingline Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the lesser of
(i) aggregate amount of the Commitments at such time or (ii) the Borrowing Base.

 


SECTION 2.15.  INCREASE OF COMMITMENTS.


 

With the prior consent of the Agent, such consent not to be unreasonably
withheld, conditioned or delayed, the Borrower shall have the right at any time
and from time to time to request increases in the aggregate amount of the
Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
may not exceed $600,000,000) by providing written notice to the Agent, which
notice shall be irrevocable once given and shall be forwarded by the Agent to
each Lender; provided, however, the Borrower shall not have the right to make
more than 4 requests for increases in the aggregate amount of the Commitments
during the term of this Agreement.  Each such increase in the Commitments must
be in an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof.  No Lender shall be required to increase its

 

36

--------------------------------------------------------------------------------


 

Commitment and any new Lender becoming a party to this Agreement in connection
with any such requested increase must be an Eligible Assignee.  If a new Lender
becomes a party to this Agreement, or if any existing Lender agrees to increase
its Commitment, such Lender shall on the date it becomes a Lender hereunder (or
increases its Commitment, in the case of an existing Lender) (and as a condition
thereto) purchase from the other Lenders its Commitment Percentage (or in the
case of an existing Lender, increase the amount of its Commitment Percentage),
in each case, as determined after giving effect to the increase of Commitments,
of any outstanding Revolving Loans, by making available to the Agent for the
account of such other Lenders at the Principal Office, in same day funds, an
amount equal to the sum of (A) the portion of the outstanding principal amount
of such Revolving Loans to be purchased by such Lender plus (B) the aggregate
amount of payments previously made by the other Lenders under Section 2.3.(j)
which have not been repaid plus (C) interest accrued and unpaid to and as of
such date on such portion of the outstanding principal amount of such Revolving
Loans.  The Borrower shall pay to the Lenders amounts payable, if any, to such
Lenders under Section 5.4. as a result of the prepayment of any such Revolving
Loans.  No increase of the Commitments may be effected under this Section if
(x) a Default or Event of Default shall be in existence on the effective date of
such increase or (y) any representation or warranty made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which any such Loan
Party is a party is not (or would not be) true or correct on the effective date
of such increase and after giving effect thereto (except for representations or
warranties which expressly relate solely to an earlier date).  In connection
with any increase in the aggregate amount of the Commitments pursuant to this
subsection, (a) any Lender becoming a party hereto shall execute such documents
and agreements as the Agent may reasonably request and (b) the Borrower shall
make appropriate arrangements so that each new Lender, and any existing Lender
increasing its Commitment, receives a new or replacement Note, as appropriate,
in the amount of such Lender’s Commitment within 5 Business Days of the
effectiveness of the applicable increase in the aggregate amount of Commitments.

 


ARTICLE III.  PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


 


SECTION 3.1.  PAYMENTS.


 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 4:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which

 

37

--------------------------------------------------------------------------------


 

is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for the period of such extension.

 


SECTION 3.2.  PRO RATA TREATMENT.


 

Except to the extent otherwise provided herein:  (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), the first sentence of
Section 3.6.(b), and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.11. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 5.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.3., shall be pro rata in
accordance with their respective Commitments; and (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.2.,
shall be pro rata in accordance with their respective Commitments.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired and funded a participating interest in any such
Swingline Loan pursuant to Section 2.2.(e), in which case such payments shall be
pro rata in accordance with such participating interests).

 


SECTION 3.3.  SHARING OF PAYMENTS, ETC.


 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 11.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such

 

38

--------------------------------------------------------------------------------


 

amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with Section 3.2.
or Section 11.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 


SECTION 3.4.  SEVERAL OBLIGATIONS.


 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 


SECTION 3.5.  MINIMUM AMOUNTS.


 

(a)           Borrowings and Conversions.  Except as otherwise provided in
Sections 2.2.(e) and 2.3.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing and each Conversion of LIBOR Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Revolving Loans shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof (or, if less, the aggregate principal amount of
Revolving Loans then outstanding).

 

(c)           Reductions of Commitments.  Each reduction of the Commitments
under Section 2.11. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

 

(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000.

 


SECTION 3.6.  FEES.


 

(a)           Unused Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Agent for the
account of the Lenders an unused facility fee with respect to the average daily
difference between the (i) aggregate amount of the Commitments and (ii) the
aggregate principal amount of all outstanding Revolving Loans plus the aggregate
amount of all Letter of Credit Liabilities (the “Unused Amount”).  Such fee

 

39

--------------------------------------------------------------------------------


 

shall be computed by multiplying the Unused Amount with respect to such quarter
by the corresponding per annum rate set forth below:

 

Unused Amount

 

Unused Fee

 

Greater than or equal to 50% of the aggregate amount of Commitments

 

0.250

%

Less than 50% of the aggregate amount of Commitments

 

0.125

%

 

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Commitments or reduction of the Commitments to zero.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay to the Agent
for the account of each Lender a letter of credit fee at a rate per annum equal
to the Applicable Margin for LIBOR Loans times the daily average Stated Amount
of each Letter of Credit for the period from and including the date of issuance
of such Letter of Credit (x) through and including the date such Letter of
Credit expires or is terminated or (y) to but excluding the date such Letter of
Credit is drawn in full.  The fees provided for in the immediately preceding
sentence shall be nonrefundable and payable in arrears on (i) the last day of
March, June, September and December in each year, (ii) the Termination Date,
(iii) the date the Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Agent.  In addition, the
Borrower shall pay to the Agent for its own account and not the account of any
Lender, an issuance fee in respect of each Letter of Credit equal to the greater
of (i) $500 or (ii) one-eighth of one percent (0.125%) per annum on the initial
Stated Amount of such Letter of Credit for the period from and including the
date of issuance of such Letter of Credit through and including the date such
Letter of Credit is to terminate.  The fees provided for in the immediately
preceding sentence shall be nonrefundable and payable upon issuance.  The
Borrower shall pay directly to the Agent from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged by
the Agent from time to time in like circumstances with respect to the issuance
of each Letter of Credit, drawings, amendments and other transactions relating
thereto.

 

(c)           Extension Fee.  If the Borrower exercises its right to extend the
Termination Date pursuant to Section 2.12., the Borrower agrees to pay to the
Agent for the account of each Lender a fee equal to two-tenths of one percent
(0.2%) of the amount of such Lender’s Commitment (whether or not utilized) at
the time of such extension.  Such fee shall be due and payable in full on the
date the Agent receives the Extension Request pursuant to such Section.

 

(d)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 


SECTION 3.7.  COMPUTATIONS.


 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and

 

40

--------------------------------------------------------------------------------


 

the actual number of days elapsed; provided, however, any accrued interest on
any Base Rate Loan shall be computed on the basis of a year of 365 or 366 days,
as applicable, and the actual number of days elapsed.

 


SECTION 3.8.  USURY.


 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 


SECTION 3.9.  AGREEMENT REGARDING INTEREST AND CHARGES.


 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and in
Section 2.2.(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, facility fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, in each case
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money.  All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 


SECTION 3.10.  STATEMENTS OF ACCOUNT.


 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower to the extent the Borrower shall
fail to object to such account in writing within 5 Business Days of the receipt
thereof.  The failure of the Agent to deliver such a statement of accounts shall
not relieve or discharge the Borrower from any of its obligations hereunder.

 


SECTION 3.11.  DEFAULTING LENDERS.


 

(a)           Generally.  If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days

 

41

--------------------------------------------------------------------------------


 

after notice from the Agent, then, in addition to the rights and remedies that
may be available to the Agent or the Borrower under this Agreement or Applicable
Law, such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Requisite Lenders, shall be suspended during the pendency of such failure
or refusal.  If a Lender is a Defaulting Lender because it has failed to make
timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or the Borrower may have under this
Agreement or otherwise, the Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  Any amounts received by the Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by the Agent and either applied against the purchase price of such Loans under
the following subsection (b) or paid to such Defaulting Lender upon the
Defaulting Lender’s curing of its default.

 

(b)           Purchase or Cancellation of Defaulting Lender’s Commitment.  The
Borrower may request the Agent to notify the Lenders that a Lender has become a
Defaulting Lender.  Any Lender who is not a Defaulting Lender shall have the
right, but not the obligation, in its sole discretion, to acquire all of a
Defaulting Lender’s Commitment.  Any Lender desiring to exercise such right
shall give written notice thereof to the Agent and the Borrower no sooner than 2
Business Days and not later than 5 Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitment in proportion to its Commitments to the aggregate
Commitments of all Lenders exercising such right.  If after such 5th Business
Day, the Lenders have not elected to purchase all of the Commitment of such
Defaulting Lender, then the Borrower may, by giving written notice thereof to
the Agent, such Defaulting Lender and the other Lenders, either (i) demand that
such Defaulting Lender assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.5.(d) for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents.  No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 13.5.(d), shall pay to the Agent an assignment fee in
the amount of $7,000.  The purchase price for the Commitment of a Defaulting
Lender shall be equal

 

42

--------------------------------------------------------------------------------


 

to the amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender.  Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to the last sentence of the immediately preceding
subsection (a).  The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 


SECTION 3.12.  TAXES.


 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

(iii)          pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes,

 

43

--------------------------------------------------------------------------------


 

interest or penalties that may become payable by the Agent or any Lender as a
result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

 

(c)           Tax Forms.  Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code.  Each such Lender or Participant shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent.  The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection.  If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent.  The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

 


ARTICLE IV.  BORROWING BASE PROPERTIES


 


SECTION 4.1.  ELIGIBILITY OF PROPERTIES.


 

(a)           Initial Borrowing Base Properties.  As of the date hereof, the
Lenders have approved for inclusion in calculations of the Borrowing Base, the
Properties identified on Schedule 4.1., as well as the Borrowing Base Value
initially attributable to each such Property.

 

(b)           Additional Borrowing Base Properties.  Subject to the immediately
following subsection (e), if after the Effective Date the Borrower desires that
any additional Property be included in calculations of the Borrowing Base, the
Borrower shall so notify the Agent in writing and provide the Agent with the
following, in form and substance satisfactory to the Agent:

 

44

--------------------------------------------------------------------------------


 

(i)            If available, an operating statement for such Property audited or
certified by a representative of the Borrower as being true and correct in all
material respects and prepared in accordance with GAAP for the previous three
fiscal years, provided that, with respect to any period such Property was not
owned by the Borrower or a Subsidiary, such information shall only be required
to be delivered to the extent reasonably available to the Borrower and such
certification may be based upon the best of the Borrower’s knowledge and
provided further, the Borrower shall provide such projections and other
information concerning the anticipated operation of such Property as the Agent
may reasonably request;

 

(ii)           A current rent roll for such Property certified by a
representative of the Borrower as being true and correct in all material
respects, and one-year occupancy history of such Property certified by a
representative of the Borrower to be true and correct, provided that, with
respect to any period such Property was not owned by the Borrower or a
Subsidiary, such information shall only be required to be delivered to the
extent reasonably available to the Borrower and such certification may be based
upon the best of the Borrower’s knowledge;

 

(iii)          To the extent not provided under the immediately preceding clause
(i), such projections and other information concerning the anticipated operation
of such Property as the Agent may reasonably request;

 

(iv)          Budgets with respect to any capital expenditures to be made with
respect to such Property within the next twelve months; and

 

(v)           Such other information the Agent may reasonably request in order
to evaluate the Property.

 

(c)           Nonconforming Properties.  If a Property which the Borrower wants
to have included in calculations of the Borrowing Base does not satisfy the
requirements of an Eligible Property or is not a Wholly Owned Property or a
Controlled Property, then the Agent, upon written request of the Borrower shall
request that the Lenders determine whether such Property shall be included as a
Borrowing Base Property.  In connection therewith, the Borrower shall deliver
the information required by the immediately preceding subsection (b) to each of
the Lenders.  If such a request is made by the Agent to the Lenders, within 10
Business Days after the date on which a Lender has received such request and all
of the items referred to in the immediately preceding subsection (b), such
Lender shall notify the Agent in writing whether or not such Lender accepts such
Property as a Borrowing Base Property.  If a Lender fails to give such notice
within such time period, such Lender shall be deemed to have approved such
Property as a Borrowing Base Property.  A Property shall become a Borrowing Base
Property under this subsection only upon the approval of the Requisite Lenders.

 

(d)           Documents with Respect to Subsidiary.  Upon the approval of a
Property owned by a Subsidiary that is not a Guarantor as a Borrowing Base
Property or in connection with the admission of such Property pursuant to the
immediately following subsection (e), the Borrower

 

45

--------------------------------------------------------------------------------


 

shall deliver to the Agent, the items that would have been delivered with
respect to such Subsidiary under Sections 6.1.(a)(iv), (v), (ix) through (xii)
and (xvi) as if such Subsidiary had been a Guarantor on the Effective Date. 
Until such time as the Agent shall have received the items referred to in the
foregoing sentence with respect to each Subsidiary, the Borrowing Base Value of
any Borrowing Base Property owned by such Subsidiary shall be $0.

 

(e)           Admission of Property Without Prior Notice and Certain
Documentation.  Notwithstanding the preceding subsection (b), if the Borrower
desires that a Property be included in calculations of the Borrowing Base after
the Agreement Date and the Borrowing Base exceeds $600,000,000 at such time
(provided, that, solely for purposes of this Section 4.1.(e), the Borrowing Base
Values used to determine “Borrowing Base” shall not be subject to the 65%
limitation set forth in the definition of “Borrowing Base Value”), then:

 

(i)            The Borrower need not deliver to the Agent the items referred to
in the immediately preceding subsection (b) prior to the inclusion of such
Property in calculations of the Borrowing Base (but shall deliver them when and
as required under Section 9.3.);

 

(ii)           The Agent need not approve such Property prior to the inclusion
of such Property in calculations of the Borrowing Base; and

 

(iii)          If such Property is owned by a Subsidiary that is not already a
Guarantor, the Borrower shall deliver to the Agent the items required to be
delivered under the immediately preceding subsection (d).

 


SECTION 4.2.  RELEASE OF PROPERTIES.


 

From time to time the Borrower may request, upon not less than 10 days prior
written notice to the Agent, that a Borrowing Base Property be no longer
considered a Borrowing Base Property, which release (the “Property Release”)
shall be effected by the Agent if the Agent determines all of the following
conditions are satisfied as of the date of such Property Release:

 

(a)           No Default or Event of Default exists or will exist immediately
after giving effect to such Property Release and the reduction in the Borrowing
Base by reason of the release of such Property; and

 

(b)           The Borrower shall have delivered to the Agent a Borrowing Base
Certificate and Compliance Certificate demonstrating on a pro forma basis, and
the Agent shall have determined to its satisfaction, that the outstanding
principal balance of the Loans, together with the Letter of Credit Liabilities,
will not exceed the Borrowing Base after giving effect to such request and any
prepayment to be made and/or the acceptance of any Property as an additional or
replacement Borrowing Base Property to be given concurrently with such request
and that the Parent and the Borrower will be in compliance with the covenants
set forth in Section 10.1. after giving effect to the Property Release.

 

46

--------------------------------------------------------------------------------


 


SECTION 4.3.  FREQUENCY OF CALCULATIONS OF BORROWING BASE.


 

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1.  Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Article IX. or 4.2.(b).  Any
increase in the Borrowing Base Value of a Borrowing Base Property shall become
effective as of the next determination of the Borrowing Base Value as provided
in this Section.

 


ARTICLE V.  YIELD PROTECTION, ETC.


 


SECTION 5.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.


 

(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), to the extent any such Additional Costs
result from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12.(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such Loan) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).

 

(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if, by reason of
any Regulatory Change, any Lender either (i) incurs or would incur Additional
Costs based on or measured by the excess above a specified level of the amount
of a category of deposits or other liabilities of such Lender that includes
deposits by reference to which the interest rate on LIBOR Loans is determined as
provided in this Agreement or a category of extensions of credit or other assets
of such Lender that includes LIBOR Loans or (ii) becomes subject to restrictions
on the amount of such a category of liabilities or assets that it may hold,
then, if such Lender so elects by notice to the Borrower (with a copy to the
Agent), the obligation of such Lender to make or Continue, or to Convert any
other Type of Loans into, LIBOR Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5. shall apply).

 

47

--------------------------------------------------------------------------------


 

(c)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

 

(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case of a Lender, to the Agent).  The Agent or such Lender agrees to furnish to
the Borrower (and in the case of a Lender, to the Agent) a certificate setting
forth the basis and amount of each request by the Agent or such Lender for
compensation under this Section.  Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 


SECTION 5.2.  SUSPENSION OF LIBOR LOANS.


 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR Rate for any Interest Period:

 

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or

 

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

48

--------------------------------------------------------------------------------


 


SECTION 5.3.  ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 


SECTION 5.4.  COMPENSATION.


 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
 Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 


SECTION 5.5.  TREATMENT OF AFFECTED LOANS.


 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b), 5.2. or 5.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(b) or 5.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 5.1. or 5.3. that gave rise to such Conversion no longer exist:

 

49

--------------------------------------------------------------------------------


 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 


SECTION 5.6.  CHANGE OF LENDING OFFICE.


 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 


SECTION 5.7.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.


 

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

 


ARTICLE VI.  CONDITIONS PRECEDENT


 


SECTION 6.1.  INITIAL CONDITIONS PRECEDENT.


 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

50

--------------------------------------------------------------------------------


 

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)            Counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes executed by the Borrower, payable to each Lender
and complying with the applicable provisions of Section 2.10. and the Swingline
Note executed by the Borrower;

 

(iii)          The Guaranty executed by each Guarantor existing as of the
Effective Date;

 

(iv)          An opinion of the general counsel of the Parent and the Loan
Parties, addressed to the Agent, the Lenders and the Swingline Lender,
addressing the matters set forth in Exhibit I;

 

(v)           An opinion of Alston & Bird, LLP, counsel to the Agent, addressed
to the Agent, the Lenders and the Swingline Lender, addressing the
enforceability of the Loan Documents and such matters as the Agent shall
reasonably request;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary of the Parent with respect to each of the officers of the Parent
authorized to execute and deliver on behalf of the Parent and the Borrower the
Loan Documents to which the Parent or the Borrower is a party and to execute and
deliver (or make by telephone in the case of Notices of Conversion or
Continuation) on behalf of the Borrower Notices of Borrowing, Notices of
Conversion, Notices of Continuation, Notices of Swingline Borrowing and requests
for Letters of Credit;

 

(vii)         a certified copy (certified by the Secretary or Assistant
Secretary of the Parent) of all necessary action taken by the Parent to
authorize the execution, delivery and performance of the Loan Documents to which
either the Parent or the Borrower is a party;

 

(viii)        the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the Parent, the Borrower and
each Guarantor, certified as of a recent date by the Secretary of State of the
State of formation of such Person;

 

(ix)           a Certificate of Good Standing or certificate of similar meaning
with respect to the Parent, the Borrower and each Guarantor (and in the case of
a limited partnership, the general partner of such Guarantor) issued as of a
recent date by the Secretary of State of the State of formation of each such
Person and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Person is
required to be so qualified;

 

51

--------------------------------------------------------------------------------


 

(x)            a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Guarantor
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party;

 

(xi)           copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of the Parent, the Borrower and
each Guarantor of the by-laws of such Person, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity;

 

(xii)          copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Guarantor of all
corporate, partnership, member or other necessary action taken by each Guarantor
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party;

 

(xiii)         the Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

 

(xiv)        a Compliance Certificate calculated as of March 31, 2005;

 

(xv)         a Borrowing Base Certificate calculated as of the Effective Date;
and

 

(xvi)        Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and

 

(b)           In the good faith judgment of the Agent and the Lenders:

 

(i)            There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

 

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          The Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or

 

52

--------------------------------------------------------------------------------


 

(2) any agreement, document or instrument to which the Borrower or any other
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and

 

(iv)          There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 


SECTION 6.2.  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.


 

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit, and of the Swingline Lender to make any Swingline Loan are all
subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, if such Credit Event is the making of a Loan or the issuance of a
Letter of Credit, the Borrower shall be deemed to have represented to the Agent
and the Lenders at the time such Loan is made or Letter of Credit issued that
all conditions to the occurrence of such Credit Event contained in Article VI.
have been satisfied.

 


SECTION 6.3.  CONDITIONS AS COVENANTS.


 

If the Lenders make any Loans, or the Agent issues a Letter of Credit, prior to
the satisfaction of all conditions precedent set forth in Sections 6.1. and
6.2., the Borrower shall nevertheless cause such condition or conditions to be
satisfied within 5 Business Days after the date of the making of such Loans or
the issuance of such Letter of Credit.  Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2.

 

53

--------------------------------------------------------------------------------


 


ARTICLE VII.  REPRESENTATIONS AND WARRANTIES

 


SECTION 7.1.  REPRESENTATIONS AND WARRANTIES.


 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Parent and the Borrower represent
and warrant to the Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent, its
Subsidiaries, the Borrower and the other Loan Parties is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of
Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary and/or
an Excluded Subsidiary. Except as disclosed in such Schedule, as of the
Agreement Date (i) each of the Parent and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

 

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  The Parent, the Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may

 

54

--------------------------------------------------------------------------------


 

be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Borrower or any other Loan Party is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

(e)           Compliance with Law; Governmental Approvals.  The Parent, the
Borrower, each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Parent, the Borrower, a Subsidiary or such other Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 7.1.(f) sets forth all of the real property owned or leased by the
Parent, the Borrower, each other Loan Party and each other Subsidiary.  Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets.  As of the Agreement Date, there are no
Liens against any assets of the Parent, the Borrower, any Subsidiary or any
other Loan Party except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 7.1.(g) is, as of May 31, 2005, a
complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries, including without limitation, Guarantees of the Parent and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness.  During the period from such date to the Agreement
Date, neither the Parent nor any Subsidiary has incurred any Indebtedness in
excess of $25,000,000 in aggregate principal amount.  The Parent and its
Subsidiaries have performed and are in compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Indebtedness.

 

(h)           Material Contracts.  Schedule 7.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Parent, its Subsidiaries and the other Loan Parties that is a party to any
Material Contract has performed and is in compliance with all

 

55

--------------------------------------------------------------------------------


 

of the terms of such Material Contract, and no default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.

 

(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of the Parent or the Borrower, are there any actions, suits or proceedings
threatened, nor to the knowledge of the Parent or the Borrower is there any
basis therefor) against or in any other way relating adversely to or affecting
the Parent, the Borrower, any Subsidiary or any other Loan Party or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to the Parent, the Borrower, any Subsidiary or any other Loan Party which could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal, state and other tax returns of the Parent,
the Borrower, any Subsidiary or any other Loan Party required by Applicable Law
to be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon the Parent, the
Borrower, any Subsidiary and each other Loan Party and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 8.6.  As
of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, its Subsidiaries or any other Loan Party is under audit. 
All charges, accruals and reserves on the books of the Parent, the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

 

(k)           Financial Statements.  The Parent and the Borrower have furnished
to each Lender copies of (i) the audited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal year ending December 31,
2004, and the related audited consolidated statements of operations, cash flows
and shareholders’ equity for the fiscal year ending on such dates, with the
opinion thereon of PricewaterhouseCoopers LLP, and (ii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal quarter ending March 31, 2005, and the related unaudited consolidated
statements of operations, cash flows and shareholders’ equity of the Parent and
its consolidated Subsidiaries for the fiscal quarter ending on such date.  Such
financial statements (including in each case related schedules and notes) are
complete and correct and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments).  Neither the Parent nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2004, there has
been no material adverse change in the business, assets, liabilities, financial
condition, results of

 

56

--------------------------------------------------------------------------------


 

operations, business or prospects of the Parent and its Subsidiaries taken as a
whole.  Each of the Parent, its Subsidiaries and the other Loan Parties is
Solvent.

 

(m)          ERISA.  Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect.  As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

(n)           Not Plan Assets; No Prohibited Transaction.  None of the assets of
the Parent, the Borrower, any Subsidiary or any other Loan Party constitute
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults.  Neither the Parent, the Borrower, any
Subsidiary nor any other Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, a determination of materiality, the satisfaction of any condition, or
any combination of the foregoing, would constitute, a default or event of
default by the Parent, the Borrower, any Subsidiary or any other Loan Party
under any agreement (other than this Agreement) or judgment, decree or order to
which the Parent, the Borrower or any Subsidiary or other Loan Party is a party
or by which the Parent, the Borrower or any Subsidiary or other Loan Party or
any of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(p)           Environmental Laws.  Each of the Parent, the Borrower, the
Subsidiaries and the other Loan Parties has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower is aware
of, and has not received notice of, any past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to the Parent or the Borrower, the Subsidiaries and each
other Loan Party, may interfere with or prevent compliance or continued
compliance with Environmental Laws, or may give rise to any common-law or

 

57

--------------------------------------------------------------------------------


 

legal liability, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic, or other Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Parent’s
and the Borrower’s knowledge after due inquiry, threatened, against the Parent,
the Borrower, the Subsidiaries and each other Loan Party relating in any way to
Environmental Laws.

 

(q)           Investment Company; Public Utility Holding Company.  Neither the
Parent nor the Borrower nor any Subsidiary nor any other Loan Party is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended, or
(iii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

(r)            Margin Stock.  Neither the Parent nor the Borrower nor any
Subsidiary nor any other Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 10.11.,
neither the Parent nor the Borrower nor any Subsidiary nor any other Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Parent, the Borrower, any Subsidiary or any other
Loan Party is a party.

 

(t)            Intellectual Property.  Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.  The Parent, the Borrower, each other Loan Party and each
other Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property.  No material claim has been asserted by any Person with respect to the
use of any Intellectual Property by the Parent, the Borrower, any other Loan
Party or any other Subsidiary, or challenging or questioning the validity or
effectiveness of any Intellectual Property.  The use of such Intellectual
Property by the Parent, the Borrower, the Subsidiaries and the other Loan
Parties, does not infringe on the rights of any Person, subject to such claims
and infringements as do not, in the aggregate, give rise to any liabilities on
the part of the Parent, the Borrower, any

 

58

--------------------------------------------------------------------------------


 

other Loan Party or any other Subsidiary that could reasonably be expected to
have a Material Adverse Effect.

 

(u)           Business.  As of the Agreement Date, the Parent and its
Subsidiaries are engaged in the business of owning, managing, leasing, acquiring
and developing suburban office properties located in select submarkets in the
Mid-Atlantic region of the United States of America, together with other
business activities incidental thereto.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower, any Subsidiary or any
other Loan Party in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Parent, the Borrower, any Subsidiary or any other Loan Party or omitted to state
a material fact necessary in order to make such statements contained therein, in
light of the circumstances under which they were made, not misleading.  All
financial statements furnished to the Agent or any Lender by, on behalf of, or
at the direction of, the Parent, the Borrower, any Subsidiary or any other Loan
Party in connection with or relating in any way to this Agreement, present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods.  All financial projections and
other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any Subsidiary or any other Loan Party that have been or may hereafter
be made available to the Agent or any Lender were or will be prepared in good
faith based on reasonable assumptions.  As of the Effective Date, no fact is
known to the Parent or the Borrower which has had, or may in the future have (so
far as the Parent or the Borrower can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

 

(x)            REIT Status.  The Parent qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Internal Revenue Code to
allow the Parent to maintain its status as a REIT.

 

(y)           Properties.  As of the Agreement Date, Schedule 7.1.(y) is a
correct and complete list of all Properties included in the calculation of
Unencumbered Asset Value.  Each of the assets included by the Borrower in
calculations of Unencumbered Asset Value satisfies all of the requirements
contained in the definitions of “Wholly Owned Property” or “Controlled
Property”.  Each of the Properties included in calculations of the Borrowing
Base satisfies all of the requirements contained in the definitions of
(i) ”Wholly Owned Property” or “Controlled Property” and (ii) ”Eligible
Property” to the extent such requirements were not waived by the

 

59

--------------------------------------------------------------------------------


 

Requisite Lenders pursuant to Section 4.1.(c) at the time such Property was
included in the Borrowing Base.

 

(z)            Foreign Assets Control.  To the best of the Borrower’s knowledge
after due inquiry, none of the Borrower, any Subsidiary or any Affiliate of the
Borrower: (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Entities, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.

 


SECTION 7.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Parent or the Borrower prior
to the Agreement Date and delivered to the Agent or any Lender in connection
with the underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower and the Parent in
favor of the Agent or any of the Lenders under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.12. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited hereunder.  All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 


ARTICLE VIII.  AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Parent and the Borrower shall
comply with the following covenants:

 


SECTION 8.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Except as otherwise permitted under Section 10.7., the Parent and the Borrower
shall, and shall cause each Subsidiary and each other Loan Party to, preserve
and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

60

--------------------------------------------------------------------------------


 


SECTION 8.2.  COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party.

 


SECTION 8.3.  MAINTENANCE OF PROPERTY.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b)  make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 


SECTION 8.4.  CONDUCT OF BUSINESS.


 

The Parent and the Borrower shall, and shall cause their Subsidiaries and the
other Loan Parties to carry on, their respective businesses as described in
Section 7.1.(u).

 


SECTION 8.5.  INSURANCE.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

 


SECTION 8.6.  PAYMENT OF TAXES AND CLAIMS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the Parent, the Borrower, such Subsidiary or such other Loan Party, as
applicable, in accordance with GAAP.

 

61

--------------------------------------------------------------------------------


 


SECTION 8.7.  VISITS AND INSPECTIONS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, as often as may be reasonably requested, but only during normal
business hours and at the expense of such Lender or the Agent (unless a Default
or Event of Default shall exist, in which case the exercise by the Agent or such
Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of the
Parent, the Borrower or such Subsidiary or other Loan Party to the extent any
such right to visit or inspect is within the control of such Person; (b) inspect
and make extracts from their respective books and records, including but not
limited to management letters prepared by independent accountants; and
(c) discuss with its officers and employees, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance.  If requested by the Agent, the Parent shall execute
an authorization letter addressed to its accountants authorizing the Agent or
any Lender to discuss the financial affairs of the Parent and any Subsidiary or
any other Loan Party with its accountants.

 


SECTION 8.8.  USE OF PROCEEDS; LETTERS OF CREDIT.


 

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only.  No part of the proceeds of any Loan or Letter
of Credit will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or (b) to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.

 


SECTION 8.9.  ENVIRONMENTAL MATTERS.


 

The Parent shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect.  If the Parent,
the Borrower, any Subsidiary or any other Loan Party shall (a) receive notice
that any violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Parent, the Borrower, any Subsidiary or any other Loan Party alleging violations
of any Environmental Law or requiring the Parent, the Borrower, any Subsidiary
or any other Loan Party to take any action in connection with the release of
Hazardous Materials or (c) receive any notice from a Governmental Authority or
private party alleging that the Parent, the Borrower, any Subsidiary or any
other Loan Party may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby, and such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the Agent
with a copy of such notice promptly, and in any event within 10 Business Days,
after the receipt thereof by the Parent, the Borrower, any Subsidiary or any
other Loan Party.  The Parent shall, and shall cause its Subsidiaries and the
other Loan Parties to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.

 

62

--------------------------------------------------------------------------------


 


SECTION 8.10.  BOOKS AND RECORDS.


 

The Parent shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 


SECTION 8.11.  FURTHER ASSURANCES.


 

The Parent and the Borrower shall, at the Borrower’s cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 


SECTION 8.12.  NEW SUBSIDIARIES/GUARANTORS.


 

(a)           Requirement to Become Guarantor.  Within 30 days of any Person
(other than an Excluded Subsidiary) becoming a Material Subsidiary after the
Effective Date, the Borrower shall deliver to the Agent an Accession Agreement
executed by such Material Subsidiary; provided, however, promptly (and in any
event within 30 days) upon any Excluded Subsidiary ceasing to be subject to the
restriction which prevented it from becoming a Guarantor on the Effective Date
or delivering an Accession Agreement pursuant to this Section, as the case may
be, such Subsidiary shall comply with the provisions of this Section.  The
Borrower shall send each Lender a copy of such Accession Agreement.

 

(b)           Other Guarantors.  The Borrower may, at its option, cause any
Subsidiary that is not already a Guarantor to become a Guarantor by executing
and delivering to the Agent the items required to be delivered under the
immediately preceding subsection (a).

 

(c)           Release of a Guarantor.  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor (x) meets, or will
meet simultaneously with its release from the Guaranty, all of the provisions of
the definition of the term “Excluded Subsidiary” or (y) has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary; (ii) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 10.1.; and (iii) the Agent shall have received such written request
at least 10 Business Days prior to the requested date of release.  Delivery by
the Borrower to the Agent of any such request shall constitute a representation
by the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

 


SECTION 8.13.  REIT STATUS.


 

The Parent shall at all times maintain its status as a REIT.

 

63

--------------------------------------------------------------------------------


 


SECTION 8.14.  EXCHANGE LISTING.


 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 


ARTICLE IX. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower and the Parent shall
furnish to each Lender (or to the Agent if so provided below) at its Lending
Office:

 


SECTION 9.1.  QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 55 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).

 


SECTION 9.2.  YEAR-END STATEMENTS.


 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be certified by (a) the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) independent certified public
accountants of recognized national standing acceptable to the Agent, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders.

 

64

--------------------------------------------------------------------------------


 


SECTION 9.3.  COMPLIANCE CERTIFICATE.


 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit J (a
“Compliance Certificate”) executed by the chief financial officer of each of the
Parent and the Borrower: (a) setting forth in reasonable detail as at the end of
such quarterly accounting period, fiscal year, or other fiscal period, as the
case may be, the calculations required to establish whether or not the Parent
and the Borrower were in compliance with the covenants contained in
Sections 10.1., 10.2. and 10.4. and (b) stating that, to the best of such
Person’s knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure.  Together with each Compliance Certificate delivered in connection with
quarterly or annual financial statements, the Borrower and the Parent shall
deliver (a) a report, in form and detail reasonably satisfactory to the Agent,
setting forth a Statement of Funds From Operations for the fiscal period then
ending and (b) if any Properties have been included in calculations of the
Borrowing Base pursuant to the provisions of Section 4.1.(e) since delivery of
the last Compliance Certificate, each of the items set forth in clauses
(i) through (v) of Section 4.1.(b) with respect to each such Property.

 


SECTION 9.4.  OTHER INFORMATION.


 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its respective Boards of
Trustees by its independent public accountants;

 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic or current reports which the Parent, the Borrower, any of their
respective Subsidiaries or any other Loan Party shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor) or
any national securities exchange;

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any Subsidiary
or any other Loan Party;

 

(d)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV

 

65

--------------------------------------------------------------------------------


 

of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (iv) applies for a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer of the Borrower or
the Parent, as applicable, setting forth details as to such occurrence and the
action, if any, which the Parent, the Borrower or applicable member of the ERISA
Group is required or proposes to take;

 

(e)           Litigation.  To the extent the Parent, the Borrower or any
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any Subsidiary or any of their respective properties,
assets or businesses which could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of the Parent, the Borrower or any Subsidiary are
being audited;

 

(f)            Modification of Organizational Documents.  A copy of all
amendments to the articles of incorporation, bylaws, partnership agreement,
operating agreement or other similar organizational documents of the Parent, the
Borrower or any other Loan Party adopted during any fiscal quarter within
30 Business Days after the end of such fiscal quarter;

 

(g)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Parent, the Borrower, any Subsidiary or
any other Loan Party and any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(h)           Default. Notice of the occurrence of any of the following promptly
upon a Responsible Officer of the Parent or the Borrower obtaining knowledge
thereof: (i) any Default or Event of Default or (ii) any event which constitutes
or which with the passage of time, the giving of notice, or otherwise, would
constitute a default or event of default by the Parent, the Borrower, any
Subsidiary or any other Loan Party under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

 

(i)            Judgments.  Prompt notice of any order, judgment or decree in
excess of $1,000,000 having been entered against the Parent, the Borrower, any
Subsidiary or any other Loan Party of any of their respective properties or
assets;

 

66

--------------------------------------------------------------------------------


 

(j)            Notice of Violations of Law.  Prompt notice if the Parent, the
Borrower, any Subsidiary or any other Loan Party shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which, in either case, could reasonably be expected to have a
Material Adverse Effect;

 

(k)           Material Subsidiary.  Prompt notice of any Person becoming a
Material Subsidiary;

 

(l)            Material Asset Sales.  Prompt notice of the sale, transfer or
other disposition of, in one or a series of related transactions, assets
constituting 10% or more of the Total Asset Value to any Person other than the
Parent, the Borrower, any Subsidiary or any other Loan Party;

 

(m)          Material Contracts.  Promptly upon entering into any Material
Contract after the Agreement Date, a copy to the Agent of such Material
Contract;

 

(n)           Borrowing Base Certificate. At the time the financial statements
are furnished pursuant to Sections 9.1. and 9.2., or within 5 Business Days of
request by the Agent, a Borrowing Base Certificate setting forth the information
to be contained therein, as of the last day of such fiscal quarter.  The
Borrower shall also deliver a Borrowing Base Certificate as required pursuant to
Section 4.2.(b);

 

(o)           Rent Roll and Operating Summary.  At the time the financial
statements are furnished pursuant to Sections 9.1. and 9.2., or within 5
Business Days of request by the Agent, an operating summary with respect to each
Borrowing Base Property, including without limitation, a quarterly and
year-to-date statement of Net Operating Income and a leasing/occupancy status
report together with a current rent roll for such Property;

 

(p)           Patriot Act Information.  From time to time and promptly upon each
request, information identifying the Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

 

(q)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.

 


ARTICLE X. NEGATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower and the Parent shall
comply with the following covenants:

 

67

--------------------------------------------------------------------------------


 


SECTION 10.1.  FINANCIAL COVENANTS.


 

Neither the Parent nor the Borrower shall permit:

 

(a)           Maximum Leverage Ratio.  The ratio of (i) Total Indebtedness to
(ii) Total Asset Value, to exceed 0.65 to 1.0 at any time.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted
EBITDA of the Parent and its Subsidiaries determined on a consolidated basis for
the fiscal quarter of the Parent most recently ending to (ii) Fixed Charges for
such period, to be less than 1.40 to 1.00 at any time.

 

(c)           Minimum Debt Service Ratio.  The ratio of (i) Adjusted EBITDA of
the Parent and its Subsidiaries determined on a consolidated basis for the
fiscal quarter of the Parent most recently ending to (ii) Debt Service for such
period, to be less than 1.75 to 1.00 any time.

 

(d)           Maximum Secured Indebtedness Ratio.  The ratio of (i) Secured
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis to (ii) Total Asset Value, to be greater than 0.55 to 1.00 at any time. In
addition, neither the Parent nor the Borrower will permit the ratio of
(x) Secured Indebtedness (other than Nonrecourse Indebtedness) of the Parent,
the Borrower and the other Guarantors to (y) Total Asset Value, to be greater
than 0.15 to 1.00 at any time.

 

(e)           Unencumbered Leverage Ratio.  The ratio of (i) Unsecured
Indebtedness of the Parent and its Subsidiaries to (ii) Unencumbered Asset
Value, to be greater than 0.65 to 1.00 at any time.

 

(f)            Minimum Unencumbered Interest Coverage Ratio.  The ratio of
(i) Unencumbered Adjusted NOI for the fiscal quarter of the Parent most recently
ending to (ii) Unsecured Interest Expense for such period, to be less than 1.75
to 1.00 at any time.

 

(g)           Minimum Net Worth.  Tangible Net Worth at any time to be less than
(i) $400,000,000 plus (ii) 75% of the Net Proceeds of all Equity Issuances
effected by the Parent or any Subsidiary after the Effective Date.

 

(h)           Loan to Value Ratio.  The ratio of (x) the principal amount of
Secured Recourse Indebtedness secured by a Lien on a Stabilized Property to
(y) the Value of such Stabilized Property to exceed 0.75 to 1.00 at any time. 
In addition, neither the Parent nor the Borrower will permit ratio of (A) the
principal amount of Secured Recourse Indebtedness secured by a Lien on a
Development Property to (B) the value (based on cost determined in accordance
with GAAP) of such Development Property to exceed 0.90 to 1.00 at any time.

 

(i)            Floating Rate Indebtedness.  The ratio of (i) Floating Rate
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis, together with the Parent’s pro rata share of Floating Rate Debt of
Unconsolidated Affiliates which is recourse to the Parent or any Subsidiary, to
(ii) Total Indebtedness, to exceed 0.35 to 1.00 at any time.

 

68

--------------------------------------------------------------------------------


 

(j)            Assets Owned by Borrower and Guarantors.  The amount of Adjusted
Total Asset Value attributable to assets directly owned by the Borrower and the
Guarantors to be less than 95.0% of Adjusted Total Asset Value.

 

(k)           Borrowing Base Property Occupancy Rate.  The aggregate weighted
average Occupancy Rate of the Borrowing Base Properties (excluding
(i) Development Properties and (ii) Properties which are vacant due to the
expiration of the lease of a tenant which leased the entire Property, provided,
that a Property shall not be excluded pursuant to this clause (ii) for a period
of more than 6 months) to be less than 85%.

 

(l)            Minimum Value of Borrowing Base Properties.  The aggregate
Borrowing Base Values of the Borrowing Base Properties to be less than
$400,000,000 at any time (provided, that, solely for purposes of this
Section 10.1.(l), the Borrowing Base Values of the Borrowing Base Properties
shall not be subject to the 65% limitation set forth in the definition of
“Borrowing Base Value”).

 


SECTION 10.2.  RESTRICTED PAYMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
declare or make any Restricted Payment; provided, however, that the Parent, the
Borrower and any Subsidiary may declare and make the following Restricted
Payments so long as no Default or Event of Default would result therefrom:

 

(a)           the Parent may declare or make cash distributions to its
shareholders during the period of four consecutive fiscal quarters most recently
ending in an aggregate amount not to exceed the greater of (i) 95% of Funds From
Operations of the Parent for such period or (ii) the amount required to be
distributed for the Parent to remain in compliance with Section 8.13.;

 

(b)           the Parent may make cash distributions to its shareholders of
capital gains resulting from gains from certain asset sales to the extent
necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)           the Borrower or any Subsidiary may acquire the Equity Interests of
a Subsidiary that is not a Wholly Owned Subsidiary;

 

(d)           a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;

 

(e)           Subsidiaries may pay Restricted Payments to the Parent, the
Borrower or any Subsidiary;

 

(f)            the Parent may repurchase outstanding Equity Interests of the
Parent in an amount not to exceed $50,000,000 in the aggregate during the term
of this Agreement; and

 

(g)           the Parent may redeem Equity Interests consisting of Preferred
Stock of the Parent through the issuance of Equity Interests of the Parent.

 

69

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to remain in
compliance with Section 8.13.  If a Default or Event of Default specified in
Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), the Parent shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person other than
to the Parent or any Guarantor.

 


SECTION 10.3.  INDEBTEDNESS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.

 


SECTION 10.4. CERTAIN PERMITTED INVESTMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
make any Investment in or otherwise own the following items which would cause
the aggregate value of such holdings of the Parent, the Borrower and such other
Subsidiaries to exceed the applicable limits set forth below:

 

(a)           Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) exceeds 20% of Total Asset Value at any time;

 

(b)           raw land, such that the current book value of all raw land exceeds
10% of Total Asset Value.

 

(c)           real property under construction (other than real property which
is at least 80% pre-leased) such that the aggregate Construction Budget for all
such real property exceeds 15% of Total Asset Value at any time; and

 

(d)           Properties leased under ground leases by the Parent, the Borrower
or any Subsidiary, as lessee, such that the current value (determined in
accordance with the applicable provisions of the term “Total Asset Value”) of
such Properties exceeds 10.0% of Total Asset Value at any time.

 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (d),
without duplication, shall not exceed 35% of Total Asset Value at any time.

 

70

--------------------------------------------------------------------------------


 


SECTION 10.5.  INVESTMENTS GENERALLY.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case (i) immediately prior to such Investment, and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (ii) if such Subsidiary is (or after giving effect to such
Investment would become) a Material Subsidiary, and is not an Excluded
Subsidiary, the terms and conditions set forth in Section 8.12. are satisfied;

 

(c)           Investments permitted under Section 10.4.;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 10.3.;

 

(f)            loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and

 

(g)           any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 


SECTION 10.6.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.


 

(a)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.

 

(b)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, enter into, assume or otherwise be bound by
any Negative Pledge on any Borrowing Base Property.

 

(c)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, create or otherwise cause or suffer to exist
or become effective any

 

71

--------------------------------------------------------------------------------


 

consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Parent or any Subsidiary; (ii) pay any Indebtedness owed
to the Parent or any Subsidiary; (iii) make loans or advances to the Parent or
any Subsidiary; or (iv) transfer any of its property or assets to the Parent or
any Subsidiary.

 


SECTION 10.7.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Parent or the Borrower) so long as immediately
prior to the taking of such action, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party (other than the Borrower) may
enter into a transaction of merger pursuant to which such Loan Party is not the
survivor of such merger only if (i) the Borrower shall have given the Agent and
the Lenders at least 30 Business Days’ prior written notice of such merger, such
notice to include a certification to the effect that immediately after and after
giving effect to such action, no Default or Event of Default is or would be in
existence; (ii) within 5 Business Days of consummation of such merger, the
survivor entity (if not already a Guarantor) shall have executed and delivered
an assumption agreement in form and substance satisfactory to the Agent pursuant
to which such survivor entity shall expressly assume all of the such Loan
Party’s Obligations under the Loan Documents to which it is a party;
(iii) within 30 days of consummation of such merger, the survivor entity
delivers to the Agent the following: (A) items of the type referred to in
Sections 6.1.(a)(iv), (v), (ix) through (xii) and (xvi)  with respect to the
survivor entity as in effect after consummation of such merger (if not
previously delivered to the Agent and still in effect), (B) copies of all
documents entered into by such Loan Party or the survivor entity to effectuate
the consummation of such merger, including, but not limited to, articles of
merger and the plan of merger, (C) copies, certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party or the survivor entity, of all corporate and shareholder action
authorizing such merger and (D) copies of any filings with the Securities and
Exchange Commission in connection with such merger; and (iv) such Loan Party and
the survivor entity each takes such other action and delivers such other
documents, instruments, opinions and agreements as the Agent may reasonably
request;

 

(b)           the Parent, the Borrower, the Subsidiaries and the other Loan
Parties may lease and sublease their respective assets, as lessor or sublessor
(as the case may be), in the ordinary course of their business;

 

72

--------------------------------------------------------------------------------


 

(c)           a Person may merge with and into the Borrower or the Parent so
long as (i) the Borrower or the Parent, as the case may be, is the survivor of
such merger, (ii) immediately prior to such merger, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, (iii) the Borrower shall have given the Agent and the Lenders at
least 30 Business Days’ prior written notice of such merger, such notice to
include a certification as to the matters described in the immediately preceding
clause (ii) (except that in the case of the merger of a Subsidiary with and into
the Borrower or the Parent such notice may be given no later 5 Business Days
following the consummation of such merger);

 

(d)           the Parent, the Borrower and each Subsidiary may sell, transfer or
dispose of assets among themselves; provided, however, no Borrowing Base
Property shall be transferred to any Guarantor unless the Agent has previously
received the items that would have been required to be delivered under Sections
6.1.(a)(iv), (v), (ix) through (xii) and (xvi) with respect to such Guarantor
had such Guarantor been a Guarantor on the Effective Date.

 


SECTION 10.8.  FISCAL YEAR.


 

Neither the Parent nor the Borrower shall change its fiscal year from that in
effect as of the Agreement Date.

 


SECTION 10.9.  MODIFICATIONS TO MATERIAL CONTRACTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.

 


SECTION 10.10.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

 


SECTION 10.11.  TRANSACTIONS WITH AFFILIATES.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Parent or any of its Subsidiaries and upon fair and reasonable terms
which are no less favorable to the Parent or such Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

73

--------------------------------------------------------------------------------


 


SECTION 10.12.  ERISA EXEMPTIONS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

 


ARTICLE XI. DEFAULT


 


SECTION 11.1.  EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 5 Business
Days.

 

(c)           Default in Performance.  (i) The Parent or the Borrower shall fail
to perform or observe any term, covenant, condition or agreement contained in
Section 9.4.(h) or in Article X. or (ii) the Borrower or any other Loan Party
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document to which it is a party
and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
Loan Party obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of the Parent, the Borrower or any
other Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Borrower or any other
Loan Party to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.

 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)            The Parent, the Borrower or any Subsidiary or any other Loan
Party shall fail to pay when due and payable the principal of, or interest on,
any Indebtedness (other than the Loans) having an aggregate outstanding
principal amount of $20,000,000 or

 

74

--------------------------------------------------------------------------------


 

more (or $50,000,000 or more in the case of Nonrecourse Indebtedness) (“Material
Indebtedness”); or

 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;

 

(iii)          any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or both, would permit any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or

 

(iv)          there occurs under any Derivatives Contract an Early Termination
Date (as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$20,000,000 or more.

 

(f)            Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any
other Loan Party or any Material Subsidiary shall:  (i) commence a voluntary
case under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent, the Borrower, any other Loan Party or any
Material Subsidiary of the Parent or the Borrower in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or

 

75

--------------------------------------------------------------------------------


 

any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Parent, the Borrower, such
Subsidiary or such other Loan Party (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered.

 

(h)           Litigation; Enforceability.  The Parent, the Borrower, any
Subsidiary or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, any Note or any other Loan Document or this Agreement, any Note, the
Guaranty or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).

 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against the Parent, the Borrower, any Subsidiary or
any other Loan Party, by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders $20,000,000 (or $50,000,000 in the case of
any Subsidiary that is not a Loan Party) or (y) (B) in the case of an injunction
or other non-monetary judgment, such judgment could reasonably be expected to
have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Parent, the Borrower, any
Subsidiary of the Parent or the Borrower or any other Loan Party which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $20,000,000 (or $50,000,000 in the case of any Subsidiary that is not
a Loan Party) in amount and such warrant, writ, execution or process shall not
be discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $10,000,000
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000; or

 

76

--------------------------------------------------------------------------------


 

a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any such Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $10,000,000.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(m)          Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 25% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Parent (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the trustees
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Trustees of the Parent
then in office; or

 

(iii)          Parent, or any Wholly Owned Subsidiary of the Parent, shall cease
for any reason to be the general partner of the Borrower.

 


SECTION 11.2.  REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(f) or 11.1.(g), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 11.5. and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the

 

77

--------------------------------------------------------------------------------


 

obligation of the Lenders to make Revolving Loans, the Swingline Commitment, the
obligation of the Swingline Lender to make Swingline Loans, and the obligation
of the Agent to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the Agent
shall, at the direction of the Requisite Lenders:  (A) declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such other Event of Default for deposit into
the Collateral Account pursuant to Section 11.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment and the obligation of the Lenders to
make Loans hereunder and the obligation of the Agent to issue Letters of Credit
hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
business operations of the Parent, the Borrower and their respective
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

 


SECTION 11.3.  REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Sections 11.1.(f) or 11.1.(g), the
Commitments shall immediately and automatically terminate.

 


SECTION 11.4.  ALLOCATION OF PROCEEDS.


 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)           amounts due to the Agent in respect of fees and expenses due under
Section 13.2.;

 

78

--------------------------------------------------------------------------------


 

(b)           amounts due to the Lenders in respect of fees and expenses due
under Section 13.2., pro rata in the amount then due each Lender;

 

(c)           payments of interest on Swingline Loans;

 

(d)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

(e)           payments of principal of Swingline Loans;

 

(f)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letters of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account);

 

(g)           amounts due the Agent and the Lenders pursuant to Sections 12.7.
and 13.9.;

 

(h)           payments of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 


SECTION 11.5.  COLLATERAL ACCOUNT.


 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

 

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that

 

79

--------------------------------------------------------------------------------


 

the Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the
Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment.

 

(d)           If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 11.4.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities, the Agent shall, from time to time, at the
request of the Borrower, deliver to the Borrower within 10 Business Days after
the Agent’s receipt of such request from the Borrower, against receipt but
without any recourse, warranty or representation whatsoever, such of the
balances in the Collateral Account as exceed the aggregate amount of Letter of
Credit Liabilities at such time.

 

(f)            The Borrower shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

 


SECTION 11.6.  PERFORMANCE BY AGENT.


 

If the Parent or the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, and such failure has continued
after the expiration of any cure or grace period set forth herein, the Agent
may, after notice to the Parent or the Borrower, perform or attempt to perform
such covenant, duty or agreement on behalf of the Parent or the Borrower.  In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 


SECTION 11.7.  RIGHTS CUMULATIVE.


 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

80

--------------------------------------------------------------------------------


 


ARTICLE XII. THE AGENT


 


SECTION 12.1.  AUTHORIZATION AND ACTION.


 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 


SECTION 12.2.  AGENT’S RELIANCE, ETC.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any

 

81

--------------------------------------------------------------------------------


 

action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this Agreement or any other Loan
Document; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Agent on behalf of the Lenders in any
such collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.

 


SECTION 12.3.  NOTICE OF DEFAULTS.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender,
the Parent or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.”  If any Lender (excluding the Lender which is
also serving as the Agent) becomes aware of any Default or Event of Default, it
shall promptly send to the Agent such a “notice of default.”  Further, if the
Agent receives such a “notice of default”, the Agent shall give prompt notice
thereof to the Lenders.

 


SECTION 12.4.  WACHOVIA AS LENDER.


 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Parent, the Borrower, any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders.  Further, the Agent and any affiliate may
accept fees and other consideration from the Parent or the Borrower for services
in connection with this Agreement and otherwise without having to account for
the same to the other Lenders.  The Lenders acknowledge that, pursuant to such
activities, Wachovia or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

 

82

--------------------------------------------------------------------------------


 


SECTION 12.5.  APPROVALS OF LENDERS.


 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Parent and the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Agent’s recommended course of action or determination in
respect thereof.  Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication.  Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply (which shall be no less than 10
Business Days), such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 


SECTION 12.6.  LENDER CREDIT DECISION, ETC.


 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent or the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender.  Each Lender acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Agent, any other Lender or counsel to the Agent, or any of their respective
officers, directors, employees and agents, and based on the financial statements
of the Parent, the Borrower, the Subsidiaries or any other Affiliate thereof,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the Loan Parties, the Subsidiaries of the Parent and
the Borrower and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party

 

83

--------------------------------------------------------------------------------


 

or any other Affiliate thereof which may come into possession of the Agent, or
any of its officers, directors, employees, agents, attorneys-in-fact or other
affiliates.  Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.

 


SECTION 12.7.  INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice.  Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 


SECTION 12.8.  SUCCESSOR AGENT.


 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for gross negligence or willful
misconduct upon
30-day’s prior written notice

 

84

--------------------------------------------------------------------------------


 

by all Lenders (other than the Lender then acting as Agent).  Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Agent which appointment shall, provided no Default or Event of Default
exists, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that the Borrower shall, in all events,
be deemed to have approved each Lender and its affiliates as a successor
Agent).  If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the giving of notice of the removal of the Agent, then the resigning or removed
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000;
provided, the resigning or removed Agent shall continue to serve as Agent until
such time as a successor Agent shall have accepted such appointment.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents; provided, however, such retiring Agent shall not be relieved from any
obligations arising prior to its discharge the extent resulting from the Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or from the failure by the
Agent to follow the written direction of the Requisite Lenders (or all of the
Lenders if expressly required hereunder) unless such failure results from the
Agent following the advice of counsel to the Agent of which advice the Lenders
have received notice.  Such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Agent,
in either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XII. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Loan Documents.

 


SECTION 12.9.  TITLED AGENTS.


 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Co-Arranger”, “Syndication
Agent” and “Tri-Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 


ARTICLE XIII. MISCELLANEOUS


 


SECTION 13.1.  NOTICES.


 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

85

--------------------------------------------------------------------------------


 

If to the Parent:

 

Corporate Office Properties Trust

8815 Centre Park Drive, Suite 400

Columbia, Maryland 21045

Attention: General Counsel

Telephone Number:                    (410) 730-9092

Telecopy Number:                           (410) 740-1174

 

If to the Borrower:

 

Corporate Office Properties, L.P.

8815 Centre Park Drive, Suite 400

Columbia, Maryland 21045

Attention: General Counsel

Telephone Number:                    (410) 730-9092

Telecopy Number:                           (410) 740-1174

 

If to the Agent:

 

Wachovia Bank, National Association

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attn: Rex E. Rudy

Telephone:                 (704) 383-6506

Telecopy:                        (704) 383-6205

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received or
when receipt is refused.  Neither the Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith

 

86

--------------------------------------------------------------------------------


 

hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

 


SECTION 13.2.  EXPENSES.


 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation and administration of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent and costs and expenses in connection with
the use of Intralinks, Inc. or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Agent, and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent, and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document; and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent, and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 11.1.(f) or 11.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent, and/or the Lenders may pay such amounts on behalf of
the Borrower and either deem the same to be Loans outstanding hereunder or
otherwise Obligations owing hereunder.

 


SECTION 13.3.  SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all

 

87

--------------------------------------------------------------------------------


 

other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2., and although such obligations shall be
contingent or unmatured.

 


SECTION 13.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD
BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN
DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT LOCATED IN NORTH CAROLINA AND ANY STATE
COURT LOCATED IN CHARLOTTE, NORTH CAROLINA, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE PARENT, THE BORROWER AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS
OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

88

--------------------------------------------------------------------------------


 


SECTION 13.5.  SUCCESSORS AND ASSIGNS.


 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

 

(c)           Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, (i) any
such participating interest must be for a constant and not a varying percentage
interest, and (ii) after giving effect to any such participation by a Lender,
the amount of its Commitment, or if the Commitments have been terminated, the
aggregate outstanding principal balance of Notes held by it, in which it has not
granted any participating interests must be equal to or exceed $5,000,000. 
Except as otherwise provided in Section 13.3., no Participant shall have any
rights or benefits under this Agreement or any other Loan Document.  A
Participant shall not be entitled to receive any greater payment under
Section 3.12. than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that is not organized under the laws of the United
States of America, any state thereof or of the District of Columbia shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12. (c) as
though it were a Lender.  In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 8.12.(c)).  An assignment
or other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).  Upon
request from the Agent, a Lender shall notify the Agent of the sale of any
participation hereunder and, if requested by the Agent,

 

89

--------------------------------------------------------------------------------


 

certify to the Agent that such participation is permitted hereunder and that the
requirements of Section 3.12. (c) have been satisfied.

 

(d)           Any Lender may with the prior written consent of the Agent and, so
long as no Default or Event of Default exists, the Borrower (which consent, in
each case, shall not be unreasonably withheld (it being agreed that the
Borrower’s withholding of consent to an assignment which would result in the
Borrower having to pay amounts under Section 3.12. shall be deemed to be
reasonable)), assign to one or more Eligible Assignees (each an “Assignee”) all
or a portion of its rights and obligations under this Agreement and the Notes
(including all or a portion of its Commitments and the Loans owing to such
Lender); provided, however, (i) no such consent by the Borrower shall be
required in the case of any assignment to another Lender or any affiliate of
such Lender or another Lender and no such consent by the Agent shall be required
in the case of any assignment by a Lender to any affiliate of such Lender;
(ii) unless the Borrower and the Agent otherwise agree, after giving effect to
any partial assignment by a Lender, the Assignee shall hold, and the assigning
Lender shall retain, a Commitment, or if the Commitments have been terminated,
Loans having an outstanding principal balance, of at least $5,000,000 and
integral multiples of $1,000,000 in excess thereof; and (iii) each such
assignment shall be effected by means of an Assignment and Acceptance
Agreement.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement with respect to the assigned interest as of the
effective date of the Assignment and Acceptance Agreement and shall have all the
rights and obligations of a Lender with respect to the assigned interest as set
forth in such Assignment and Acceptance Agreement, and the transferor Lender
shall be released from its obligations hereunder with respect to the assigned
interest to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this subsection, the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.  In connection with any such assignment, the
transferor Lender shall pay to the Agent an administrative fee for processing
such assignment in the amount of $3,500.

 

(e)           The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”).  The Agent shall
give each Lender and the Borrower written notice of the assignment by any Lender
of its rights as contemplated by this Section.  The Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent and a copy thereof shall be provided to the
Borrower upon its request therefor.  Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the

 

90

--------------------------------------------------------------------------------


 

information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

 

(f)            In addition to the assignments and participations permitted under
the foregoing provisions of this Section, any Lender may assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.

 

(g)           A Lender may furnish any information concerning the Borrower, any
other Loan Party or any of their respective Subsidiaries in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 13.8.

 

(h)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

 

(i)            Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 


SECTION 13.6.  AMENDMENTS.


 

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

 

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender adversely affected thereby, no amendment, waiver or consent shall
do any of the following:

 

(i)            increase the Commitments of the Lenders (except for any increase
in the Commitments effectuated pursuant to Section 2.15.) or subject the Lenders
to any additional obligations;

 

(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;

 

91

--------------------------------------------------------------------------------


 

(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof;

 

(iv)          modify the definition of the term “Termination Date” (except as
contemplated under Section 2.12.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;

 

(v)           amend or otherwise modify the provisions of Section 3.2.;

 

(vi)          modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 13.6. if
such modification would have such effect;

 

(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 8.12.(c));

 

(viii)        amend or otherwise modify the provisions of Section 2.14. or
Section 11.4.; or

 

(ix)           increase the number of Interest Periods permitted with respect to
Loans under Section 2.5.

 

(c)           No amendment, waiver or consent, unless in writing and signed by
the Agent, in such capacity, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.  Any amendment, waiver or consent
relating to Section 2.2. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender.

 

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  No course of dealing or delay or omission on the
part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 

92

--------------------------------------------------------------------------------


 


SECTION 13.7.  NONLIABILITY OF AGENT AND LENDERS.


 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Parent or the Borrower and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Parent, the
Borrower, any Subsidiary of the Parent or the Borrower or any other Loan Party. 
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
or the Parent to review or inform the Borrower or the Parent of any matter in
connection with any phase of the Borrower’s or Parent’s business or operations.

 


SECTION 13.8.  CONFIDENTIALITY.


 

The Agent and each Lender shall use reasonable efforts to assure that
information about the Borrower, the Parent, the other Loan Parties and other
Subsidiaries of the Parent and the Borrower, and the Properties thereof and
their operations, affairs and financial condition, not generally disclosed to
the public, which is furnished to the Agent or any Lender pursuant to the
provisions of this Agreement or any other Loan Document, is used only for the
purposes of this Agreement and the other Loan Documents and shall not be
divulged to any Person other than the Agent, the Lenders, and their respective
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower and the
Parent, but in any event the Agent and the Lenders may make disclosure: (a) to
any of their respective affiliates (provided such affiliates shall agree to keep
such information confidential in accordance with the terms of this
Section 13.8.); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Agent’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section actually known to such Lender to be such a breach or (y) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Parent, the Borrower or any Affiliate.  Notwithstanding the
foregoing, the Agent and each Lender may disclose any such confidential
information, upon notice to the Borrower or any other Loan Party, to the extent
practicable (provided, that, any failure by the Agent or any Lender to give such
notice to the Borrower or any Loan Party shall not subject the Agent or any
Lender to any liability which may arise from such failure to give notice), to
Governmental Authorities in connection with any regulatory examination of the
Agent or such Lender or in accordance with the regulatory compliance policy of
the Agent or such Lender.

 

93

--------------------------------------------------------------------------------


 


SECTION 13.9.  INDEMNIFICATION.


 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or expenses of every kind and nature (including, without limitation, amounts
paid in settlement, court costs and the reasonable fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding losses,
costs, claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
5.1. or expressly excluded from the coverage of such Sections 3.12. or 5.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Parent, the Borrower and their
respective Subsidiaries; (vii) the fact that the Agent and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and
their respective Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any
Subsidiary that violates a sanction enforced by the OFAC; or (x) any violation
or non-compliance by the Parent, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent, the Borrower or their respective Subsidiaries (or its respective
properties) (or the Agent and/or the Lenders as successors to the Borrower) to
be in compliance with such Environmental Laws; provided, however, that the
Borrower shall not be obligated to indemnify any Indemnified Party for (A) any
acts or omissions of such Indemnified Party in connection with matters described
in this subsection to the extent arising from the gross negligence or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment or (B) Indemnified Costs to the
extent arising directly out of or resulting directly from claims of one or more
Indemnified Parties against another Indemnified Party.

 

94

--------------------------------------------------------------------------------


 

(b)           The Borrower’s indemnification obligations under this
Section 13.9. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this regard, this indemnification shall cover
all Indemnified Costs of any Indemnified Party in connection with any deposition
of any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Parent, the Borrower or any Subsidiary, any shareholder of the Parent, the
Borrower or any Subsidiary (whether such shareholder(s) are prosecuting such
Indemnity Proceeding in their individual capacity or derivatively on behalf of
the Borrower or the Parent), any account debtor of the Parent, the Borrower or
any Subsidiary or by any Governmental Authority. If indemnification is to be
sought hereunder by an Indemnified Party, then such Indemnified Party shall
notify the Borrower in writing of the commencement of any Indemnity Proceeding;
provided, however, that the failure to so notify the Borrower shall not relieve
the Borrower from any liability that it may have to such Indemnified Party
pursuant to this Section 13.9.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Parent, the Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

95

--------------------------------------------------------------------------------


 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 


SECTION 13.10.  TERMINATION; SURVIVAL.


 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate. 
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.7., 13.2. and
13.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 13.4., shall continue in full force and effect and
shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising before such termination as well as, in the
case of Sections 12.7., 13.4. and 13.9., after such termination and (ii) at all
times after any such party ceases to be a party to this Agreement with respect
to all matters and events existing on or prior to the date such party ceased to
be a party to this Agreement.

 


SECTION 13.11.  SEVERABILITY OF PROVISIONS.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 


SECTION 13.12.  GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 13.13.  COUNTERPARTS.


 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

96

--------------------------------------------------------------------------------


 


SECTION 13.14.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.


 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 


SECTION 13.15.  LIMITATION OF LIABILITY.


 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Parent and the Borrower hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Parent or the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.  Each of the
Parent and the Borrower hereby waives, releases, and agrees not to sue the Agent
or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.

 


SECTION 13.16.  ENTIRE AGREEMENT.


 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 


SECTION 13.17.  CONSTRUCTION.


 

The Agent, the Borrower, the Parent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Borrower, the Parent
and each Lender.

 


SECTION 13.18.  PATRIOT ACT.


 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 

97

--------------------------------------------------------------------------------


 


SECTION 13.19.  NO NOVATION.


 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

[Signatures on Following Pages]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its
sole general partner

 

 

 

 

 

By:

 /s/ Roger A. Waesche, Jr.

 

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of
June     , 2005 with Corporate Office Properties Trust]

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, as a Lender and as
Swingline Lender

 

 

 

 

 

By:

/s/ David Hoagland

 

 

 

Name: David Hoagland

 

 

Title: Director

 

 

 

Commitment Amount:

 

 

 

$42,500,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wachovia Bank, National Association

 

301 South College Street, 16th Floor

 

Charlotte, North Carolina 28288

 

Attn:  Rex Rudy

 

Telecopier:

(704) 383-6205

 

Telephone:

(704) 383-6506

 

--------------------------------------------------------------------------------


 

 

KEYBANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John Scott

 

 

 

Name: John Scott

 

 

Title: Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$42,500,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

KeyBank, National Association

 

127 Public Square

 

8th Floor

 

Cleveland, OH 44114

 

Attn:  John Scott

 

Telephone:

(216) 689-5986

 

Telecopy:

(216) 689-4997

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York Banking Corporation

 

 

 

 

 

By:

/s/ Matthew Lind

 

 

 

Name: Matthew Lind

 

 

Title: Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$37,500,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Manufacturers and Traders Trust Company,
a New York Banking Corporation

 

25 S. Charles Street

 

17th Floor

 

Baltimore, MD 21201

 

Attn:  Jaynce Caruthers

 

Telephone:

(410) 545-2399

 

Telecopy:

(410) 545-2358

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

 

Name: Michael W. Edwards

 

 

Title: Senior Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$37,500,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of America, N.A.

 

231 South LaSalle St.

 

IL1-231-10-35

 

Chicago, IL 60697

 

Attn: Michael Edwards

 

Telephone:

(312) 828-5175

 

Telecopy:

(312) 974-4970

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Jennifer A. Dakin

 

 

 

Name: Jennifer A. Dakin

 

 

Title: Assistant Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$37,500,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wells Fargo Bank, National Association

 

2120 Park Place, 1st Floor

 

El Segundo, CA 90245-4714

 

Attn:  Puree Rhein

 

Telephone:

(310) 335-9473

 

Telecopy:

(310) 615-1014

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

 

 

Name:

Nancy B. Richards

 

 

 

Title:

Senior Vice President

 

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

SunTrust Bank

 

8330 Boone Boulevard

 

8th Floor

 

Vienna, VA 22182

 

Attn:  Nancy Richards

 

Telephone:

(703) 442-1557

 

Telecopy:

(703) 442-1570

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Kellie Anderson

 

 

 

Name:

Kellie Anderson

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Citizens Bank of Pennsylvania

 

1 Citizens Drive RDC 160

 

Riverside, RI 02915

 

Attn:  Karen Norysewicz

 

Telephone:

(401) 734-5298

 

Telecopy:

(401) 734-5385

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Timothy P. Gleeson

 

 

 

Name: Timothy P. Gleeson

 

 

Title: Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

PNC Bank, National Association

 

One PNC Plaza

 

259 Fifth Avenue

 

Mail Stop P1-POPP-19-2

 

Pittsburgh, PA 15222-2707

 

Attn:  Colleen Choff

 

Telecopier:

(412) 762-6092

 

Telephone:

(412) 768-3930

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Elizabeth L. Paulson

 

 

 

Name: Elizabeth L. Paulson

 

 

Title: Senior Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Branch Banking and Trust Company

 

16410 Heritage Blvd., 3rd Flr.

 

Bowie, MD 20716

 

Attn:  Liesje Colgan

 

Telephone:

(301) 809-4896

 

Telecopy:

(301) 809-4882

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

By:

/s/ Thomas A. Batterham

 

 

 

Name: Thomas A. Batterham

 

 

Title: Managing Director

 

 

 

 

 

Commitment Amount:

 

 

 

$20,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of Montreal

 

115 S. LaSalle St., 17W

 

Chicago, IL 60603

 

Attn:  Ellen Dancer

 

Telephone:

(312) 750-3453

 

Telecopy:

(312) 750-6061

 

--------------------------------------------------------------------------------


 

 

CHEVY CHASE BANK, FSB

 

 

 

 

 

By:

/s/ Ronald W. Huffman

 

 

 

Name: Ronald W. Huffman

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$20,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Chevy Chase Bank, FSB

 

135 East Baltimore Street

 

Baltimore, MD 21202

 

Attn:  Amy Hybdzinski

 

Telephone:

(410) 230-2176

 

Telecopy:

(410) 685-1990

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

By:

/s/ Charles Weddell

 

 

 

Name:

Charles Weddell

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$17,500,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Comerica Bank

 

500 Woodward Ave

 

7th Floor

 

Detroit, MI 48226-3256

 

Attn:  Keshia Boone

 

Telephone:

(313) 222-9284

 

Telecopy:

(313) 222-3697

 

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A.

 

 

 

 

 

By:

/s/ Frederick A. Felter

 

 

 

Name:

Frederick A. Felter

 

 

 

Title:

First Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Mellon Bank, N.A.

 

Mellon Bank Center

 

1735 Market Street

 

AIM # 193-0425

 

Philadelphia, PA 19103

 

Attn:  Cheryl Zaborowski

 

Telephone:

(215) 553-3711

 

Telecopy:

(215) 553-3472

 

--------------------------------------------------------------------------------


 

 

FIRST HORIZON BANK, a division of First
Tennessee Bank N.A.

 

 

 

 

 

By:

/s/ J. Jordan O’Neill, III

 

 

 

Name:

J. Jordan O’Neill, III

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

First Horizon Bank, a division of First Tennessee Bank N.A.

 

Suite 1150

 

1650 Tysons Blvd

 

McLean, VA 22102

 

Attn:  J. Jordan O’Neill, III

 

Telephone:

(703) 394-2518

 

Telecopy:

(703) 734-1834

 

--------------------------------------------------------------------------------


 

 

PROVIDENT BANK, a Maryland banking corporation

 

 

 

 

 

By:

/s/ Carole A. Stafford

 

 

 

Name:

Carole A. Stafford

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Provident Bank, a Maryland banking corporation

 

114 E. Lexington Street

 

Baltimore, MD 21202-1725

 

Attn:  Janine L. Smith

 

Telephone:

(410) 277-2775

 

Telecopy:

(410) 277-2846

 

--------------------------------------------------------------------------------